--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
ASSET PURCHASE AGREEMENT


BY AND AMONG


On Track Innovations Ltd.


AND


SuperCom Ltd.


Dated as of August 14, 2013
 
 
 

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES




EXHIBITS:
 
Exhibit A
Bank Guarantee
Exhibit B
Non Disclosure Agreement
Exhibit C
Seller Promissory Note
Exhibit D
Buyer Promissory Note
       
SCHEDULES:
     
Schedule ‎2.1.2
Tangible Property
Schedule ‎2.3.1
Specific Excluded Asset
Schedule ‎1.1.69
Products
Schedule ‎7.1.4
List of Major Issues
Schedule ‎5
Seller Disclosure Schedule



 
 

--------------------------------------------------------------------------------

 
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 14, 2013
(the "Signing Date"), is made by and among On Track Innovations Ltd., a company
organized and existing under the laws of the State of Israel with offices
located at Z.H.R. Industrial Zone, Rosh Pina 12000, Israel ("Seller"), and
SuperCom Ltd., a  company organized and existing under the laws of the State of
Israel with offices located at Nolton House, 14 Shenkar Street, Hertzliya
Pituach 46725, Israel ("Buyer"). Each of Buyer and Seller may also be referred
to herein as a "Party" and collectively as the "Parties".
 
WHEREAS  each of the Parties has determined that it is in its respective best
interests, for the Seller to sell to the Buyer, and for the Buyer to buy from
the Seller the Purchased Assets and to assume the Assumed Liabilities (as such
terms are defined herein), all on the terms and subject to the conditions
contained in this Agreement (the “Acquisition”); and
 
WHEREAS, the parties hereto desire to set the terms and conditions for the
Acquisition and to make certain representations, covenants and warranties with
respect thereto;
 
NOW, THEREFORE, Seller and Buyer hereby agree, as follows:


1.
DEFINITIONS & INTERPRETATION.

 
1.1.      Definitions. Wherever used in this Agreement, the following
capitalized terms shall have the meanings attached to them:
 
1.1.1.                "Accounts Receivable" means all trade accounts receivable
and other rights to payment from customers of the Business and the full benefit
of all security for such accounts or rights to payment, including all trade
accounts receivable representing amounts receivable in respect of Products sold
or Services rendered to customers of the Business.
 
1.1.2.                "Acquired Assets" shall have the meaning set out in
Section ‎2.1.
 
1.1.3.                "Action" or "Proceedings" means any lawsuit, action,
arbitration proceeding, Claim, complaint, criminal prosecution, investigation,
demand letter, governmental or other administrative proceeding, before or by any
Court or Governmental Authority.
 
1.1.4.                "Advance Balances" shall have the meaning ascribed to it
in Section ‎5.8.6 below.
 
1.1.5.                “Affiliate” means, with respect to any Party hereof, any
Person controlled by, controlling or under common control with such party, and
any shareholder, director or officer of such party; "control" for the purpose
hereof shall mean the effective ability to control the operations of such entity
or the possession, directly or indirectly, of 50% or more of the voting power or
the right to appoint 50% or more of the members of the board of directors or
equivalent body of such entity; the term "Affiliate" shall also include all
Affiliates of such persons or entities.
 
1.1.6.                “Aggregate Earn-Out Amount” means the aggregate of all
amounts of the Purchase Price payable by way of the Earn-Out Mechanism;
 
 
2

--------------------------------------------------------------------------------

 
 
1.1.7.                "Approval" or "Permit" means any license, permit, consent,
approval, authorization, registration, filing, qualification or certification
issued by any Governmental Authority or under any applicable Law.
 
1.1.8.                "Assigned Claims" shall have the meaning set out in
Section ‎2.1.
 
1.1.9.                "Assigned Contracts" shall have the meaning set out in
Section ‎2.1.5.
 
1.1.10.              "Assumed Liability" shall have the meaning set out in
Section ‎2.4.
 
1.1.11.              “Bank Guarantee” means an irrevocable bank guarantee issued
by an Israeli bank in the amount of US$5,000,000 (Five Million United States
Dollars) substantially in the form of the bank guarantee attached hereto as
Exhibit A.
 
1.1.12.              “Base Purchase Price” shall have the meaning set forth in
Section ‎3.1,
 
1.1.13.              "Books and Records" means all books of account, records,
and other Documents, to the extent relating to the Business, the Acquired Assets
or the Assumed Liabilities.
 
1.1.14.              "Buffalo Project" shall mean the Potential Project referred
to in the Potential Projects List as the “Buffalo Project”.
 
1.1.15.              "Business" means the Seller’s existing Smart ID business
that relates specifically to the development, license, sale, distribution,
maintenance or support of governmental identification technologies and projects,
including national identification cards and/or tags, traditional and electronic
passports, drivers licenses, voters, elections, visas, border control, census
and population registries, but expressly excluding the Seller’s other existing
lines of business including, without limitation, (i) Seller’s businesses related
to its existing medical, payment, parking and petroleum solutions as well as
(ii) any other solutions currently under development or which may in the future
be developed or undertaken by the Seller, together with all related assets and
technologies, provided such solutions, related assets and technologies are not
in direct competition with Seller’s existing Smart ID business.
 
1.1.16.              “Business Day” means any day other than a Friday, a
Saturday, a public holiday or the eve of a public holiday in the State of
Israel, or any other day on which banks are closed for foreign currency
transactions in the State of Israel [or in the US].
 
1.1.17.              "Business Data and Records" shall have the meaning set out
in Section ‎2.1.4.
 
1.1.18.              “Buyer Promissory Note” means an unconditional promissory
note for the amount of US$ 2,500,000 (Two Million Five Hundred Thousand United
States Dollars) issued by Buyer in favor of Seller and payable on Seller’s first
demand, in the form attached hereto as Exhibit B.
 
1.1.19.              "Carve-out Financial Statements" means the audited
carved-out financial statements of the Business, prepared pursuant to GAAP for
the twelve month period ending on December 31, 2012, containing: (a) comparative
balance sheet data for December 31, 2011, and (b) comparative profit and loss
and cash-flow data for the period ending December 31, 2011.
 
 
3

--------------------------------------------------------------------------------

 
 
1.1.20.              "Claim" means any claim, demand, cause of action, chose in
action, right of recovery, right of set off, or right of recoupment.
 
1.1.21.              "Closing" shall have the meaning set out in Section ‎4.1.
 
1.1.22.              “Closing Certificate” means a Closing Certificate in a form
to be agreed by the Parties prior to Closing.
 
1.1.23.              "Closing Date" shall have the meaning set out in Section
‎4.1.
 
1.1.24.              "Closing Balance Sheet" reviewed, not audited, balance
sheet of the Business (including for each of the Seller Subsidiaries) as of the
Signing Date.
 
1.1.25.              "Conditions Precedent” means the conditions precedent
detailed in Section ‎8.
 
1.1.26.              "Contract" means any written or oral contract, agreement,
arrangement, bid, understanding, license, commitment or other instrument, and
all amendments, modifications and supplements thereto, whether express or
implied.
 
1.1.27.              “Court” means any court or arbitration tribunal of any
jurisdiction, or any state, province or other subdivision thereof, including,
without limitation, the State of Israel.
 
1.1.28.              "Documents" means all files, documents, instruments,
papers, books, reports, tapes, microfilms, photographs, letters, budgets,
forecasts, ledgers, journals, title policies, customer lists, regulatory
filings, operating data and plans, technical documentation (production files,
design specifications, functional requirements, operating instructions, logic
manuals, flow charts, etc), user documentation (installation guides, user
manuals, training materials, release notes, working papers, etc.), marketing
documentation (catalogs, sales brochures, sales literature, promotional
materials, flyers, pamphlets, web pages, etc.), and other similar materials, in
each case whether or not in electronic form.
 
1.1.29.              "Disclosure Schedule Delivery Date" shall have the meaning
ascribed to it in Section ‎7.1.1;
 
1.1.30.              “Drop Dead Date” shall have the meaning set forth in
Section ‎11.1.1.
 
1.1.31.              “Due Diligence Review” shall have the meaning set forth in
Section ‎7.1.
 
1.1.32.              “Earn-Out Mechanism” shall mean the earn-out payment
mechanism detailed in Section ‎3.2;
 
1.1.33.              “Escrow Agent” means as shall be defined in the Escrow
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
1.1.34.              "Escrow Agreement" means an escrow agreement to be entered
into by and between the Parties and Escrow Agent, in a form to be agreed by the
Parties prior to Closing, in connection with the holding and release of  the
Escrow Amount.
 
1.1.35.              "Escrow Amount" shall have the meaning set out in Section
‎10.4.6.
 
1.1.36.              “Excluded Assets” shall have the meaning set out in Section
‎2.3.
 
1.1.37.              "Excluded Liabilities" shall have the meaning set out in
Section ‎2.5.
 
1.1.38.              "GAAP" means generally accepted accounting principles and
procedures in the United States of America.
 
1.1.39.              “General Assignment, Assumption and Bill of Sale” means the
General Assignment, Assumption and Bill of Sale in a form to be agreed by the
Parties prior to Closing.
 
1.1.40.              "Governmental Authority" means any governmental agency,
authority, department, commission, board, bureau, Court or instrumentality of
any jurisdiction, including, without limitation, the State of Israel, and any
subdivision or agency thereof, and any such authority having governmental or
quasi-governmental powers, including any administrative agency or commission.
 
1.1.41.              "Guarantee" of or by any Person means any obligation,
contingent or otherwise, of such Person guaranteeing any Indebtedness of any
other Person in any manner, and including (i) any obligation of such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness; or (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness; or (ii) any autonomous
bank guarantees, bonds, letters of credit and other similar instruments.
 
1.1.42.              "Hazardous Substance" means any substance (including
radiation), which might damage or pollute the environment (including surface
water, ground water, sea water, air and land) or be a hazard to human beings.
 
1.1.43.              "Indebtedness" of any Person means any obligations of such
Person (a) to repay borrowed money; or (b) evidenced by notes, bonds,
debentures, loan agreements, capital leases or similar financial instruments;
 
1.1.44.              “Intellectual Property” means all forms of intangible
proprietary rights recognized under any applicable laws, whether or not
patentable, including without limitation: (i) patents, patent applications,
patent disclosures, inventions, patent rights, including but not limited to any
and all continuations, divisions, reissues, re-examinations or extensions of the
above; (ii) trademarks, trade secrets, service marks, trade names, logos and
slogans (and all translations, adaptations, derivations and combinations of the
foregoing), rights in brands, and Internet domain names; (iii) copyrights and
copyrightable works; (iv) computer software, computer programs, file layouts,
and (v) registrations, applications and renewals for any of the foregoing
(vii) Know-how (viii) rights in business methods, concepts, confidential
information, firmware, composition of matter or materials, certification marks,
collective marks, customer lists, databases, designs (whether registered or
unregistered), including designs of electronic circuits and computer-aided or
other representations of the foregoing, ideas, improvements, industrial designs,
innovations, manufacturing information, materials, original works of authorship,
plans, processes, proprietary technology, reputation, research results, research
records, specifications, systems, techniques, and any rights analogous to the
foregoing as well as any other proprietary rights relating to any of the
foregoing (including without limitation moral rights or similar rights and
remedies against infringements thereof and rights of protection of an interest
therein under the laws of all jurisdictions) – all of the foregoing whether or
not registered or capable of registration, and whether subsisting in any
specific country or countries or any other part of the world.
 
 
5

--------------------------------------------------------------------------------

 
 
1.1.45.              "Interim Period" means the period between the Signing Date
and the Closing Date.
 
1.1.46.              "Inventories" means all inventories, wherever located,
including all finished goods, work in process, raw materials, spare parts,
packaging materials and all other materials and supplies that are used or
consumed by the Seller Group as of the Signing Date in the production of those
finished goods that are directly related to the Business.
 
1.1.47.              "Know-How" means any and all scientific, technical and/or
commercial information, knowledge, or data, of any kind whatsoever.
 
1.1.48.              “knowledge” (including any derivation thereof, such as
“know” or “knowing”) means, with respect to the Seller, the knowledge of any
officer of Seller with authority to create and enforce Seller policies.
 
1.1.49.              “Law" means any law, statute, code, written policy,
licensing requirements, ordinances, rules and regulations of any Governmental
Authority.
 
1.1.50.              "Liabilities" means any debt, obligation, duty or liability
of any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with any generally accepted accounting principles,
and regardless of whether such debt, obligation, duty or liability is
immediately due and payable.
 
1.1.51.              "Licensed Intellectual Property" means any Intellectual
Property that shall remain owned by Seller and licensed to Buyer pursuant to the
OTI IP License Agreement.
 
1.1.52.              “Lien” means any charge, pledge, condition to title,
encumbrance, attachment, security interest, mortgage, right of way, easement,
servitude, right to acquire, right of first option, right of first refusal or
similar restriction.
 
1.1.53.              "Lion Project" shall mean the Potential Project referred to
in the Potential Projects List as the “Lion Project”.
 
 
6

--------------------------------------------------------------------------------

 
 
1.1.54.              “Losses” means losses, damages, Liabilities, Actions,
sanctions, deficiencies, assessments, judgments, costs, interest, penalties,
fines and expenses, (including, without limitation, reasonable attorneys’ fees).
 
1.1.55.              “Magna License Agreement” means the Magna License Agreement
in a form to be agreed by the Parties prior to Closing.
 
1.1.56.              “Major Issue” shall have the meaning set forth in Section
‎7.1.4.
 
1.1.57.              "Material Adverse Effect" means, (A) with respect to
Seller, a material adverse effect on (i) the ability of the Seller to perform
its obligations under this Agreement; or (ii) the validity or enforceability of
this Agreement; (B) with respect to the Acquired Assets (i) a material adverse
effect on the Acquired Assets, their condition or value (other than changes or
circumstances affecting general market conditions or which are generally
applicable to the industry in which Seller engages); (ii) the ability of Seller
to assign, sell, convey or transfer, or to procure the assignment, sale,
transfer or conveyance of, the Acquired Assets free and clear of any Lien except
for Permitted Liens; or (iii) the ability of Seller or any other Person to use
the Acquired Assets substantially in the same manner they were used immediately
prior to the occurrence of an event having such material adverse effect; (C)
with respect to the Assumed Liabilities, a material adverse effect on the
Assumed Liabilities and any material change in the value, scope or amount of, or
the terms and conditions pertaining to such Assumed Liabilities (other than
changes or circumstances affecting general market conditions or which are
generally applicable to the industry in which Seller engages); and (D) with
respect to the Business, a material adverse effect on the Business or its
condition (other than changes or circumstances affecting general market
conditions or which are generally applicable to the industry in which Seller
engages).
 
1.1.58.              “Net Proceeds” in respect of a Secondary Offering (as
referred to in Section ‎3.1 below), means the gross proceeds derived to the
Buyer from such Secondary Offering, less those costs and expenses thereof
detailed in the prospectus relating to such Secondary Offering.
 
1.1.59.              “Non Disclosure Agreement” means the Non Disclosure
Agreement in the form attached hereto as Exhibit C.
 
1.1.60.              “Operating Guarantees” means all (i) Guarantees issued or
made available by the Seller Group in support of the Seller Group’s undertakings
to third parties, including, without limitation, its customers and suppliers,
pursuant to Assigned Contracts, and (ii) deposits made by the Seller Group with
any third party in support of the Seller's the Seller’s undertakings to third
parties, including, without limitation, its customers and suppliers, pursuant to
Assigned Contracts.
 
1.1.61.              “Order” means any judgment, order, writ, injunction,
ruling, verdict, decision or decree of, or any settlement under the jurisdiction
of any Court or Governmental Authority.
 
1.1.62.              “Organizational Documents” means, with respect to any
incorporated legal entity, the memorandum of association, articles of
association, certificate of incorporation, by-laws, certificate(s) of
designation, partnership agreement or other constitutional documents of any
type, including all restatements thereof and amendments thereto.
 
 
7

--------------------------------------------------------------------------------

 
 
1.1.63.              “OTI IP License Agreement” means the License Agreement in a
form to be agreed by the Parties prior to the Closing.
 
1.1.64.              “Permitted Liens” means (i) statutory Liens for Taxes which
are not yet due and payable or are due but not delinquent or are being contested
in good faith by appropriate proceedings, (ii) Liens imposed under applicable
Law, including statutory Liens in favor of carriers, warehousemen, mechanics,
workmen, repairmen and materialmen to secure claims for labor, materials or
supplies, and (iii) with respect to any Assigned Contract, any Liens arising
under the terms of such Contract, provided such Liens are not resulting from a
breach, default or violation by the Seller Group of any Contract or Law
occurring prior to the Signing Date.
 
1.1.65.              "Person" means an individual, corporation, partnership,
association, trust, unincorporated organization, limited liability company or
other legal entity.
 
1.1.66.              “Potential Project” means each of the potential projects
listed on the Potential Projects List.
 
1.1.67.              “Potential Projects List” means a list of potential
projects of the Business that shall be provided to Buyer by Seller on the
Signing Date.
 
1.1.68.              "Potential Transferred Employees" shall mean all of those
employees of Seller who are directly involved in the Business and spend the
majority time of their working time in the Business, a list of whom shall be
provided to Buyer upon the Signing Date and who, upon the terms and subject to
the conditions of this Agreement, shall be approached by Buyer to become
Transferred Employees.
 
1.1.69.              "Product(s)" means the products that are developed,
manufactured or marketed by the Seller Group as part of the Business, as listed
in Schedule ‎1.1.69, to be prepared and attached to this Agreement by Seller on
or around the Disclosure Schedule Delivery Date;
 
1.1.70.              “Promissory Notes” means the Buyer Promissory Note and the
Seller Promissory Note.
 
1.1.71.              “Purchase Price” shall mean the amounts payable by Buyer
under Section ‎3.
 
1.1.72.              "Release" means a waiver and release to be executed by each
Transferred Employee in favor of each of Buyer and Seller in a form to be agreed
by the Parties prior to Closing.
 
1.1.73.              "Seller Contracts" means any Contract (a) under which the
Seller Group has or may acquire any rights or benefits; or (b) by which the
Seller Group is or may become bound, in each case, directly related to the
Business.
 
1.1.74.              “Seller Disclosure Schedule” or the "Disclosure Schedule"
shall have the meaning set out in Section ‎5.
 
 
8

--------------------------------------------------------------------------------

 
 
1.1.75.              “Seller Promissory Note” means an unconditional promissory
note for the amount of US$ 2,500,000 (Two Million Five Hundred Thousand United
States Dollars) issued by Seller in favor of Buyer and payable on Buyer’s first
demand, in the form attached hereto as Exhibit D.
 
1.1.76.              "Seller Group" means the Seller, together with the Seller
Subsidiaries.
 
1.1.77.              “Seller Subsidiaries” means: (i) OTI Panama S.A.; (ii) OTI
Tanzania Ltd.; (iii) Digoti Ltd., a company registered in Israel, and (iv)
Otignia LLP, a limited liability partnership registered in Israel.
 
1.1.78.              "Services" means Services provided by the Seller Group with
respect to the Products, including integration and systems support.
 
1.1.79.              “Signing Date” as defined in the preamble to this
Agreement.
 
1.1.80.              “Supply Agreement” means the Supply and Services Agreement
in a form to be agreed by the Parties prior to Closing.
 
1.1.81.              "Tangible Property" shall have the meaning set out in
Section ‎2.1.2.
 
1.1.82.               “Taxes” means any state, local, foreign and other taxes,
assessments, or other governmental charges, including, without limitation,
income, estimated income, business, occupation, franchise, property, sales, use,
employment or withholding taxes, including interest, penalties and additions in
connection therewith.
 
1.1.83.              "Transaction Documents" means the documents, instruments
and certificates contemplated by this Agreement or to be executed in connection
with the execution of this Agreement and the consummation of the transactions
contemplated hereby.
 
1.1.84.              “Transferred Employees” means those Potential Transferred
Employees who will execute a Release, accept Buyer's offer of employment to be
employed by Buyer as of the Closing Date.
 
1.1.85.              “Transferred Intellectual Property” means that Intellectual
Property of the Seller that shall be listed in Item ‎5.9 of the Seller
Disclosure Schedule.
 
1.2.      Interpretation.  The schedules and exhibits attached hereto are an
integral part of this Agreement.  All schedules and exhibits attached to this
Agreement are incorporated herein by this reference and all references herein or
therein to this “Agreement” shall mean this Agreement together with all such
schedules and exhibits.  Except as may be otherwise specifically
indicated,  when a reference is made in this Agreement to Sections, Schedules,
or Exhibits, such reference shall be to a Section, schedule or exhibit to this
Agreement unless otherwise indicated.  The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”  The word “herein” and similar references mean,
except where a specific Section or Article reference is expressly indicated, the
entire Agreement rather than any specific Section.  The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  As used herein, all pronouns
shall include the masculine, feminine, neuter, singular and plural thereof
whenever the context and facts require such construction.
 
 
9

--------------------------------------------------------------------------------

 
 
2.
PURCHASE AND SALE OF ASSETS.

 
2.1.      Purchase and Sale of Acquired Assets. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall sell,
transfer, assign and deliver to Buyer, and the Buyer shall purchase and accept
from the Seller, all right, title and interest in and to all of the Acquired
Assets, free and clear of all Liens except for Permitted Liens.


As used in this Agreement, the term “Acquired Assets” means all of the following
business, assets, properties, contractual and other rights, and goodwill,
wherever situated and of every kind and nature, real or personal, whether
tangible and intangible, owned, used or held for use by Seller in relation to
the Business, whether or not reflected on the Books and Records of the Seller
Group, as at the Closing Date, but excluding, however, the Excluded Assets:
 
2.1.1.                The Transferred Intellectual Property;
 
2.1.2.                All tools and equipment, machinery, and other tangible
property owned by Seller Group to the extent directly related to the Business,
as shall be listed in Schedule ‎2.1.2 to be to be prepared and attached to this
Agreement by Seller on or around the Disclosure Schedule Delivery Date, in being
agreed that such Schedule ‎2.1.2 shall exclude those tangible assets directly of
the Business that the Parties mutually agree to exclude, as may be updated to
reflect any changes between the date hereof and the Closing Date (together, the
"Tangible Property"), including related documentation, instructions and manuals;
 
2.1.3.                All Inventories owned by the Seller Group to the extent
related to the Business, as may be updated to reflect any changes between the
date hereof and the Closing Date;
 
2.1.4.                All Documents to the extent related to the Business,
including Documents relating to (i) the Products, the Services, or the
Transferred Intellectual Property, and (ii) (subject to applicable Laws),
personnel files for Transferred Employees (together, “Business Data and
Records”) provided that Seller may retain copies of the foregoing Business Data
and Records (a) if and to the extent required by Law or (b) if and to the extent
related to Excluded Assets or Excluded Liabilities, or (c) as may be related to
Liabilities that Seller may incur in connection with the Acquired Assets or the
Assumed Liabilities provided such Business Data and Records referenced in this
subsection (c) will be used solely for the purpose of allowing Seller to defend
against such Liabilities and will be kept in escrow by Seller's General Counsel
in accordance with a letter of confirmation to be provided by such General
Counsel in form and substance reasonably satisfactory to Buyer's counsel, until
the latest Survival Date or until such Business Data and Records are required in
connection with such defense. ;
 
 
10

--------------------------------------------------------------------------------

 
 
2.1.5.                All rights, other than Accounts Receivable of Seller,
whether fixed, contingent or otherwise of Seller, under all past and present
Seller Contracts, including under those Seller Contracts with lessors of
Tangible Property, service providers, agents, promoters and distributors
relating to Products and Services, proposals and tender bids and further
including, without limitation, those to be listed in Part ‎5.8.1 of the Seller
Disclosure Schedule, all to the extent related to the conduct of the Business
from and after the Signing Date (together, the “Assigned Contracts”);
 
2.1.6.                All Approvals issued to and used by Seller and all pending
applications therefor or renewals thereof, to the extent related to the
Business, in each case to the extent transferable to the Buyer, including those
to be listed in Part ‎5.3 of the Disclosure Schedule;
 
2.1.7.                All Accounts Receivable of Seller, to the extent related
to the conduct of the Business from and after the Signing Date;
 
2.1.8.                All Claims of Seller Group, to the extent related to the
conduct of the Business in respect of the period from and after the Signing
Date, whether known or unknown (the "Assigned Claims");
 
2.1.9.                All of the shares of each of the Seller Subsidiaries held
by the Seller;
 
2.1.10.              All goodwill related to the Business, including without
limitation, the goodwill related to the Transferred Intellectual Property;
 
2.1.11.              All deposits made by any third party (including without
limitation the Seller Group's customers and suppliers) to the Seller Group and
that are held by the Seller Group, in support of such third party's undertakings
to Seller pursuant to Assigned Contracts;
 
2.1.12.              All other assets directly related to the Business and
reflected in the Closing Balance Sheet (subject to updates resulting from the
ordinary course of the Business following the date of the Closing Balance Sheet
and until the Closing Date).
 
2.2.      Notwithstanding the foregoing, the transfer of the Acquired Assets
pursuant to this Agreement shall not include the assumption of any Liability
related to the Business, unless the Buyer expressly assumes such Assumed
Liability pursuant to Section ‎2.4 hereof.
 
2.3.      Excluded Assets.  Notwithstanding any provision of Section ‎2.1 above,
the following assets of the Seller shall be excluded from the Acquired Assets,
and all rights in, such assets shall remain exclusively with the Seller
(collectively, the “Excluded Assets”):
 
2.3.1.                All of the business, assets, properties, goodwill and
rights of Seller of every kind and nature, tangible and intangible, including
for the sake of clarity under Seller Contracts or Approvals that are not related
to the Business;
 
2.3.2.                All Accounts Receivable of Seller or the Seller Group to
the extent related to the conduct of the Business prior to the Signing Date;
 
 
11

--------------------------------------------------------------------------------

 
 
2.3.3.                All cash, cash balances, deposits, short term investments
and cash equivalents of Seller as of the Signing Date;
 
2.3.4.                All Tax returns filed and associated Tax records and
rights to refunds or claims to overpayments attributed to Tax payments made, in
each case, to the extent relating to the conduct of the Business in respect of
the period prior to the Signing Date;
 
2.3.5.                The benefits of all third party property and casualty
insurance policies, whether or not related to the Business;
 
2.3.6.                All rights and interests of Seller in, to and in respect
of the Excluded Liabilities;
 
2.3.7.                All rights and interests of Seller in, to and in respect
of any legal entity owned by Seller other than the Seller Subsidiaries;
 
2.3.8.                All ownership, leasehold or other interest of Seller in
any real property, or in any improvements, fixtures and other appurtenances
thereto;
 
2.3.9.                All rights, title and interest of Seller in, to and under
this Agreement and any of the Transaction Documents.
 
2.4.      Assumption of Liabilities.  Upon the terms and subject to the
conditions set forth in this Agreement, as of the Signing Date (but subject to
the consummation of the Closing), Buyer shall assume, and from and after the
Closing, Buyer shall pay, discharge when due, and perform, all of the following
Liabilities of Seller Group, other than the Excluded Liabilities (collectively,
the “Assumed Liabilities”):
 
2.4.1.                All trade accounts payable and accrued expenses incurred
by Seller Group, including all trade accounts payable representing amounts
payable to suppliers of the Business, to the extent directly related to the
conduct of the Business from and after the Signing Date;
 
2.4.2.                All Liabilities with respect to the Transferred Employees,
including, without limitation, (i) all past obligations of the Seller toward the
Transferred Employees; (ii) all ongoing obligations toward the Transferred
Employees following their transfer to the Buyer; and (iii) all Claims of the
Transferred Employees arising from their employment with the Seller, as of the
Signing Date;
 
2.4.3.                All Liabilities, other than trade accounts payable and
accrued expenses of the Seller Group, whether fixed, contingent or otherwise of
Seller Group, under all Assigned Contracts, accruing from and after the Signing
Date;
 
2.4.4.                All Liabilities attributable to the Acquired Assets with
the exception of the Excluded Liabilities; and
 
2.4.5.                All other Liabilities related to the conduct of the
Business and reflected in the Closing Balance Sheet (subject to updates
resulting from the ordinary course of the Business following the date of the
Closing Balance Sheet and until the Closing Date).
 
 
12

--------------------------------------------------------------------------------

 
 
2.5.      Excluded Liabilities.  Notwithstanding any provision of this Agreement
to the contrary, Buyer shall not be deemed to assume, nor shall it assume or be
obligated to pay, discharge or perform, the following Liabilities (collectively,
the “Excluded Liabilities”), all of which shall remain the sole responsibility
of Seller, and shall be retained, paid, performed and discharged by Seller:
 
2.5.1.                All trade accounts payable and accrued expenses incurred
by Seller Group, including all trade accounts payable representing amounts
payable to suppliers of the Business, to the extent directly related to the
conduct of the Business up to the Signing Date;
 
2.5.2.                All Liabilities of Seller arising under any Seller
Contract other than the Assigned Contracts;
 
2.5.3.                All Liabilities of Seller for Claims made in respect of a
breach of, or a default by, the Seller Group accruing under (i) Assigned
Contracts or (ii) Permits to the extent related to the Business, in each case
with respect to the period prior to the Signing Date;
 
2.5.4.                All Liabilities arising out of, under or in connection
with any Indebtedness of the Seller Group;
 
2.5.5.                All Liabilities of Seller in respect of the Excluded
Assets;
 
2.5.6.                All Liabilities of Seller resulting from any act or
omission of Seller occurring from and after the Signing Date;
 
2.5.7.                All Liabilities for (a) Taxes of the Seller Group, or its
shareholders or their beneficial shareholders; (b) Taxes that relates to the
conduct of the Business for taxable periods (or portions thereof) ending on or
before the Signing Date; and (c) payments under any Tax allocation, sharing or
similar agreement (whether oral or written);
 
2.5.8.                All Liabilities in respect of any pending or threatened
Action arising out of, relating to or otherwise in respect of: (a) the operation
of the Business to the extent such Action relates to such operation on or prior
to the Signing Date, or (b) any Excluded Asset;
 
2.5.9.                Any third-party-beneficiary claim or any other type of
claim of direct or indirect holders of interests in the Business or the Acquired
Assets to any portion of the Purchase Price;
 
2.5.10.              All Liabilities with respect to the Potential Transferred
Employees, including, without limitation, all obligations of the Seller toward
the Potential Transferred Employees and all Claims of the Potential Transferred
Employees arising from their employment with the Seller until the Signing Date;
 
2.5.11.              All Liabilities relating to amounts required to be paid by
the Seller to its shareholders or beneficial shareholders;
 
 
13

--------------------------------------------------------------------------------

 
 
2.5.12.              Product warranties detailed in Assigned Contracts as at the
Signing Date that were provided by Seller in respect of products manufactured by
Seller and supplied under such Assigned Contracts;
 
2.5.13.              All of the Seller's Liabilities under this Agreement
including with respect to costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, as well as any Liabilities
incurred by Seller in facilitating the transfer of the Acquired Assets at the
Closing, unless specifically defined otherwise within this Agreement (it being
agreed that nothing in this provision shall impose on the Seller any Liabilities
not otherwise imposed by this Agreement).
 
2.6.      Conveyances.  The sale, conveyance, transfer, assignment and delivery
to the Buyer of the Acquired Assets on the Closing, as herein provided, shall be
effected by the Assignment and Bill of Sale and by such other bills of sale,
endorsements, assignments and other instruments of transfer and conveyance as
may be necessary to vest in the Buyer, as relevant, the respective rights, title
and interests in and to the Acquired Assets, free and clear of all Liens except
for Permitted Liens.
 
2.7.      Assumption of Contracts.  The Buyer shall at the Closing execute
General Assignment, Assumption and Bill of Sale and will, at any time or from
time to time after the Closing, upon reasonable request by the Seller, perform
or cause to be performed such acts, and execute, acknowledge and deliver or
cause to be executed, acknowledged and delivered such other documents, as may be
reasonably required or requested for the assumption by the Buyer of the Assigned
Contracts or for the discharge or the performance by the Buyer of any of the
other Assumed Liabilities.
 
2.8.      Further Conveyances and Assumptions; Consent of Third Parties.  From
time to time following the Closing, each of the Parties shall, and shall cause
their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases, and such other instruments,
and shall take such further actions, as may be necessary or appropriate to
assure fully to the other Party and its respective successors or assigns, the
performance in full of the intents and purposes of Sections ‎2.6 and ‎2.7 and to
otherwise make effective the Acquisition.
 
2.9.      Non-Assignable Contracts.
 
2.9.1.                Nothing in this Agreement nor the consummation of the
Acquisition shall be construed as an attempt or agreement to assign any Assigned
Contract or Approval, which by its terms or by Law is non-assignable without the
consent of a third party including any Governmental Authority, or is cancellable
by a third party or any Governmental Authority in the event of an assignment, or
that the assignment thereof may otherwise affect the rights of the Buyer
thereunder (“Non-assignable Assets”), unless and until such consent shall have
been obtained.
 
 
14

--------------------------------------------------------------------------------

 
 
2.9.2.                The Seller shall use reasonable commercial efforts to
obtain the consent of any relevant third party or Governmental Authority to the
assignment of any Seller Contracts or any other asset included in the Acquired
Assets, to the extent such consent is needed.  To the extent permitted by
applicable Law, in the event that consents to the assignment thereof cannot or
may not be obtained, such Non-assignable Assets shall be held, as of and from
the Closing Date, by the Seller (or, in the event of a Non-assignable Asset from
another member of the Seller Group, by such member of the Seller Group) in trust
for the Buyer, and the covenants and obligations thereunder shall be performed
by the Buyer in the Seller’s name and all benefits and obligations existing
thereunder shall be for the Buyer’s account. The Seller shall take or cause to
be taken, at the Buyer’s expense, such actions in its name or otherwise as the
Buyer may reasonably request so as to provide the Buyer with the benefits of the
Non-assignable Assets and to effect collection of money or other consideration
that becomes due and payable under the Non-assignable Assets, and the Seller
shall deposit all money or other consideration received by it in respect of all
Non-assignable Assets in a special separate escrow account and shall promptly
pay over such monies to the Buyer. As of and from the Closing Date, the Seller
shall authorize the Buyer, either by delivering to the Buyer at the Closing
Date, an irrevocable power of attorney, to the extent permitted by Law and the
terms of the Non-assignable Assets, by entering into subcontracting,
sublicensing or subleasing arrangements, or in any other manner as shall be
reasonably requested by Buyer, at the Buyer’s expense, to perform all the
obligations and receive all the benefits of Seller under the Non-assignable
Assets and appoints Buyer, solely for this purpose, as its attorney-in-fact to
act in its name on its behalf.  Notwithstanding anything to the contrary stated
herein, Seller’s undertakings under this Section ‎2.9.2 as it relates to the
Lion Project, shall be subject to Buyer procuring a guarantee from the third
party guarantor and in a form acceptable to Seller, which guarantor undertakes
to guarantee all of the obligations of Buyer under the Lion Project and to
indemnify Seller in respect of all Liabilities arising under the Lion Project
beyond the amount of any performance bond issued by Seller under the Lion
Project.
 
3.
PURCHASE PRICE

 
3.1.      Purchase Price. In consideration of the Acquisition the Buyer shall
pay to the Seller the Purchase Price, as follows:
 
3.1.1.                In the event Buyer raises Net Proceeds of at least
US$20,000,000 (Twenty Million United States Dollars) through a secondary public
offering of any Buyer securities prior to the Closing (a “Secondary Offering”),
at the Closing, Buyer shall pay to the Seller in immediately available funds,
the amount of US$17,500,000 (Seventeen Million Five Hundred Thousand United
States Dollars) (the “Base Purchase Price”); or
 
3.1.2.                In the event Buyer closes prior to the Closing Date a
Secondary Offering with Net Proceeds of less than US$20,000,000 (Twenty Million
United States Dollars) through a Secondary Offering, at the Closing: (A) Buyer
shall pay to the Seller in immediately available funds: (i) US$10,000,000 (Ten
Million United States Dollars); plus (ii) the amount of Net Proceeds arising
from such Secondary Offering less US$12,000,000 (Twelve Million United States
Dollars); and (B) the balance of the Base Purchase Price shall be paid in
accordance with and subject to the Earn-Out Mechanism detailed in Section ‎3.2
below.
 
 
15

--------------------------------------------------------------------------------

 
 
3.1.3.                In the event Buyer fails to close a Secondary Offering
prior to the Closing Date: (A) at the Closing: (i) Buyer shall pay to the Seller
in immediately available funds US$5,000,000 (Five Million United States
Dollars); and (ii) Buyer shall deliver to Seller the Bank Guarantee; and (B) the
balance of the Base Purchase Price shall be paid in accordance with and subject
to the Earn-Out Mechanism detailed in Section ‎3.2 below, provided however that:
 
(X)      In the event Buyer closes a Secondary Offering following the Closing,
then within 15 days of the closing of such Secondary Offering buyer shall pay to
Seller in immediately available funds:
 
(i)        if such Secondary Offering results in Net Proceeds to Buyer of at
least US$20,000,000 (Twenty Million United States Dollars), the balance of the
Base Purchase Price outstanding at such time;
 
(ii)       if such Secondary Offering results in Net Proceeds to Buyer of less
than US$20,000,000 (Twenty Million United States Dollars) but more than
US$7,000,000 (Seven Million United States Dollars), (a) the amount of
US$5,000,000 (Five Million United States Dollars), provided the Seller has not
by such time drawn on the Bank Guarantee; plus (b) the amount of Net Proceeds
arising from such Secondary Offering less US$12,000,000 (Twelve Million United
States Dollars), provided that the aggregate amounts paid under this Section
‎3.1.3(X) shall in no event exceed the Base Purchase Price; or
 
(iii)      if such Secondary Offering results in Net Proceeds to Buyer of up to
US$7,000,000 (Seven Million United States Dollars), then paragraph (Z) below
alone shall apply.
 
(Y)      Payment by the Buyer of the amounts referenced in Section ‎3.1.3(X)
above, shall be made against the return of the Bank Guarantee to the Buyer, to
the extent it has not previously been drawn upon.
 
(Z)      The balance of the Base Purchase Price that remains outstanding
following payment of any amount pursuant to paragraph (X) above shall be paid in
accordance with the Earn-Out Mechanism.
 
3.1.4.                In the event that Buyer is awarded the Buffalo Project,
then upon the later of: (a) the Closing Date; or (b) 15 days following Buyer’s
receipt of the full amount of the advance payment payable under the Buffalo
Project, Buyer shall pay to Seller in full and in immediately available funds
all amounts of the Purchase Price outstanding at such date.  Buyer shall notify
Seller as soon as practicable following its award of the Buffalo Project, to the
extent so awarded.
 
3.1.5.                In the event that Buyer sells all or substantially all of
the assets or contractual rights of the Business or the Division (defined below)
to a third party other than an Affiliate of Buyer, then within 15 days of the
consummation of such transaction Buyer shall pay to the Seller in full and in
immediately available funds all amounts of the Purchase Price outstanding at
such date.
 
3.1.6.                To the extent that Buyer closes a Secondary Offering as
contemplated above and then subsequently closes a further Secondary Offering,
then within 15 days of the closing of such subsequent Secondary Offering, Buyer
shall pay to Seller in immediately available funds the lower of: (i) the balance
of the Purchase Price outstanding at such time; and (ii) 40% of the Net Proceeds
to Buyer of such subsequent Secondary Offering.
 
 
16

--------------------------------------------------------------------------------

 
 
3.1.7.                If at any time during the period commencing as of the
Signing Date and ending on the third anniversary of the Closing Date, the Buyer
and/or any of its Affiliates are awarded or otherwise receive orders under any
Potential Projects other than the Buffalo Project (“Bookings”), then: (i) Buyer
shall provide written confirmation to Seller of its engagement in respect of the
relevant Potential Project, as soon as practicable following such engagement;
(ii) the gross amount of all potential revenues under all Bookings during each
of the three 12-month periods following the Closing Date (a “Year”) shall be
divided into units of US$20,000,000 each (“Award Unit”); (iii) with respect to
each full Award Unit in each Year, Buyer shall pay to Seller as additional
consideration for the Acquisition the amount of US$1,666,667 (the “Additional
Consideration”), which shall be payable in accordance with the Earn-Out
Mechanism detailed in Section ‎3.2 below, provided that the aggregate amount of
all Additional Consideration shall be no more than US$5,000,000.
 
3.2.      Any amount of the Purchase Price payable by way of the Earn-Out
Mechanism, shall be paid as follows: within 90 days of the end of each calendar
quarter following the Closing Date, Buyer shall pay to Seller an amount equal to
7% of the gross revenues derived from that business division of the Buyer and
any of its Affiliates into which the Business shall be incorporated (excluding
those revenues derived from the Buffalo Project, provided Buyer has paid the
full amount owing under Section ‎3.1.4 above), currently known as the Buyer’s
∑ID division (the “Division”) and recognized by Buyer during such calendar
quarter.  Such payment shall be accompanied by a certificate issued by the
Buyer’s CEO or CFO, detailing the gross revenues derived by the Division and
recognized by Buyer during the relevant calendar quarter.  Within 10 days of the
publication of the Buyer’s annual audited financial statements (the “Buyer’s
Annual Reports”), the Buyer shall deliver to the Seller a certificate issued by
the Buyer’s auditors confirming the amount payable to Seller pursuant to this
Earn-Out Mechanism during the year to which the Buyer’s Annual Reports relate
(the “Buyer’s Auditor Certificate”).  The amount payable hereunder in respect of
the last calendar quarter of each year shall be paid within 10 days of the
publication of the Buyer’s Annual Reports and shall be adjusted to reflect any
difference between the amounts actually paid to Seller during the previous
calendar quarters and the amount that should have been paid pursuant to the
Buyer’s Auditor Certificate.  Payments under this Earn-Out Mechanism shall be
made over a seven year period commencing as of the Closing Date, provided that
such period shall be extended by an additional year for each Award Unit
recognized under Section ‎3.1.7 above (the “Earn-Out Period”). Notwithstanding
anything to the contrary herein, provided that Buyer is in full compliance with
its obligations under this Agreement, any amount of the Purchase Price payable
pursuant to this Earn-Out Mechanism that has not become payable by Buyer to
Seller out of the gross revenues derived by the Division up to the end of the
Earn-Out Period, shall cease to be owing by Buyer, and Seller shall be deemed to
have waived its entitlement to any such amount, as of such date.
 
3.3.      With respect to any amount payable under the Earn-Out Mechanism that
Buyer fails to pay to Seller in accordance with Section ‎3.2 for two consecutive
calendar quarters, such amount shall be deemed to be doubled and shall continue
to double at the end of each additional six (6) month period therafter that such
amount remains unpaid until the aggregate amount owing hereunder is paid in full
by the Buyer.  Notwithstanding anything to the contrary in the immediately
preceding sentence, in no event will the amount payable hereunder exceed the
Aggregate Earn-Out Amount.
 
 
17

--------------------------------------------------------------------------------

 
 
3.4.      Purchase Price Allocation. The Parties agree that the allocation of
the Purchase Price of the Acquired Assets shall be detailed in an Exhibit to
this agreement to be attached at the Closing.
 
3.5.      Value Added Taxes. The Purchase Price does not include any value added
taxes applicable to the Acquisition. Value added taxes applicable in Israel in
accordance with the requirements of the Israeli Value Added Tax Law, 5735-1975
(respectively, “VAT” and the "VAT Law") shall be added by Buyer to the Purchase
Price. At the Closing Buyer shall pay to the Seller the VAT applicable to the
amount that is equal to the higher of (i) cash amounts actually paid at the
Closing on account of the Purchase Price pursuant to Section ‎3.1 above; or (ii)
US$10,000,000 (Ten Million US Dollars) against issuance by the Company of a duly
issued invoice therefor. The Seller and the Buyer agree  to cooperate in the
submission of a joint request to the Israeli Value Added Tax authorities under
Section 20 of the VAT Law  (the “VAT Approval”).  In the event that VAT Approval
is not received within 45 days of the Signing Date then the Parties shall
negotiate and agree in good faith the manner in which the VAT will be paid with
respect to that amount of the Purchase Price payable at the Closing. All VAT
applicable to additional payments made on account of the Purchase Price
following the Closing Date, shall be added to such payments and paid by Buyer to
Seller against receipt of a duly issued invoice therefor.
 
The Seller and the Buyer  shall cooperate in minimizing all Value Added Taxes
relating to the Acquisition, in accordance with all applicable Law.
 
3.6.      Withholding Taxes.  Buyer shall deduct and withhold from the Purchase
Price any Taxes required to be withheld at source under Israeli Law or any other
applicable Law , and shall provide Seller a certificate evidencing such
withholder, unless Seller shall provide Buyer an appropriate certificate of
exemption with regard to withholding at source of taxes that Buyer would
otherwise be required to withhold under Israeli Law or any other applicable Law.
 
4.
CLOSING

 
4.1.      Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at 11:00 a.m. (Israel Time) on the
third (3rd) Business Day following the satisfaction (or waiver, where permitted)
of all Conditions Precedent, but no later than sixty (60) days following the
Disclosure Schedule Delivery Date, unless another time or date is agreed to in
writing by the parties (the “Closing Date”). The Closing shall be held at
Seller’s offices in Rosh Pina, unless another place is agreed to in writing by
the parties.
 
 
18

--------------------------------------------------------------------------------

 
 
4.2.      Transactions at Closing. At the Closing, all of the actions set forth
in this Section ‎4.2 below shall occur and shall be deemed to occur
simultaneously, such that no action shall be deemed to have been completed or
any document delivered until all such actions have been completed and all such
documents have been delivered:
 
4.2.1.                In addition to any other documents expressly required to
be delivered under other provisions of this Agreement, Seller shall deliver or
cause to be delivered to Buyer the following deliverables, each of which may be
waived by Buyer at Buyer's discretion:
 
(a)               a Closing Certificate, executed by the Chief Executive Officer
and Chief Financial Officer of Seller, certifying that: (i) the execution,
delivery and performance of this Agreement, the Transaction Documents to which
Seller is a party, and the transactions contemplated hereby and thereby, and the
acts of the officers of Seller in carrying out the terms and provisions hereof
and thereof, have been authorized and approved by all corporate action required
to be taken on the part of Seller; (ii) except as otherwise expressly set forth
in such Closing Certificate, (which exceptions may not reflect  a Major Issue),
each of the representations and warranties of Seller in this Agreement, are true
and correct in all material respects as of the Closing Date, and (iii)
certifying that the Conditions Precedent set forth in Sections ‎8.1 and ‎8.3,
have been satisfied or otherwise waived by Seller; and
 
(b)               all Approvals and other consents by any Person, the lack of
which would constitute a Major Issue.
 
(c)               a duly issued invoice portion of the Purchase Price payable at
the Closing pursuant to Section ‎3 above.
 
(d)               the Closing Balance Sheet;
 
(e)               deeds, bills of sales, endorsements, assignments,
registrations and other instruments of transfer and conveyance, certificates of
title, documents  and other instruments of transfer and conveyance, duly
executed by the Seller Group, including assignments of all Transferred
Intellectual Property and separate assignments of all registered marks, internet
domain names, patents and copyrights, duly executed by Seller Group;
 
(f)                the Buyer’s Promissory Note; and
 
(g)               such other documents, instruments and certificates as may be
required, in the reasonable opinion of Seller's Representative, to effect and
consummate the Acquisition, which documents, instruments and certificates shall
be attached to this Agreement.
 
4.2.2.                Buyer shall deliver or cause to be delivered to Seller:
 
(a)               a Closing Certificate, executed by the Chief Executive Officer
and Chief Financial Officer of Buyer, certifying that: (i) the execution,
delivery and performance of this Agreement, the Transaction Documents to which
Buyer is a party, and the transactions contemplated hereby and thereby, and the
acts of the officers of Buyer in carrying out the terms and provisions hereof
and thereof, have been authorized and approved by all corporate action required
to be taken on the part of Buyer; (ii) except as otherwise expressly set forth
in such Closing Certificate, each of the representations and warranties of the
Buyer in this Agreement, as amended or updated, are true and correct in all
material respects as at the Closing Date, and (iii) certifying that the
Conditions Precedent set forth in Sections ‎8.1 and ‎8.2, have been satisfied in
all material respects or otherwise waived by Buyer; and
 
 
19

--------------------------------------------------------------------------------

 
 
(b)               to the extent necessary, the Supporting Bank Guarantee in an
amount determined in accordance with Section ‎7.11.2 below;
 
(c)               deeds, bills of sales, endorsements, assignments,
registrations and other instruments of transfer and conveyance, certificates of
title, documents  and other instruments of transfer and conveyance, duly
executed by the Seller Group, including assignments of all Transferred
Intellectual Property and separate assignments of all registered marks, internet
domain names, patents and copyrights, duly executed by Buyer;
 
(d)               the Seller’s Promissory Note;
 
(e)               the Bank Guarantee, to the extent required pursuant to Section
‎3.1 above; and
 
(f)                such other documents, instruments and certificates as may be
required, in the reasonable opinion of Seller's Representative, to effect and
consummate the Acquisition, which documents, instruments and certificates shall
be attached to this Agreement.
 
4.2.3.                The Parties shall duly execute, deliver and exchange, to
the extent agreed by the Parties prior to the Closing, each of  the General
Assignment, Assumption and Bill of Sale, the OTI IP License Agreement, the Magna
License Agreement and the Supply Agreement.  In addition the Parties shall duly
execute, deliver and exchange the Escrow Agreement, to the extent an Escrow
Amount is required to be deposited with the Escrow Agent at the Closing under
this Agreement and provided that the form of the Escrow Agreement is agreed by
the Parties prior to the Closing.
 
4.2.4.                Buyer shall pay to Seller, in immediately available funds
transferred by wire transfer to Seller’s bank account designated by Seller to
Buyer, in writing, at least five (5) Business Days prior to the Closing Date,
the cash amounts payable at Closing in accordance with Section ‎3 above, as
adjusted for the Adjustment Amount, in accordance with Section ‎7.2.1 less: (i)
the amount of the Advance Balances; and (ii) the Escrow Amount, to the extent
the Escrow Amount is required to be deposited under this Agreement and the
Escrow Agreement is executed at the Closing, in which case the Escrow Amount
shall be so deposited by the Buyer with the Escrow Agent at the Closing.
 
4.3.      Termination of Prior Agreement. Subject to and effective immediately
upon the Closing, all service and supply agreements between Seller and Buyer
shall terminate in its entirety and be of no further force or effect, including,
without limitation the Service and Supply Agreement between the Parties dated as
of December 31, 2006.
 
5.
REPRESENTATIONS AND WARRANTIES OF THE SELLER.



Except as disclosed by Seller in the disclosure schedule that Seller shall
provide to Buyer by the Disclosure Schedule Delivery Date pursuant to Section
‎7.1.1 below(the “Seller Disclosure Schedule”), Seller hereby represents and
warrants to Buyer that the statements contained in this Section ‎5 are true,
complete and accurate as of the date of this Agreement and, in all material
respects, as of the Closing Date, subject to the contents of the Seller’s
Closing Certificate.
 
 
20

--------------------------------------------------------------------------------

 
 
5.1.      Organization and Qualification of Seller and the Seller
Subsidiaries.  Seller is a corporation duly organized and validly existing under
the Laws of the State of Israel. Each of the Seller Subsidiaries is a
corporation duly organized and validly existing under the Laws of its place of
incorporation as further detailed in Part ‎5.1 of the Disclosure
Schedule.  Seller and each of the Seller Subsidiaries has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted and as contemplated to be conducted. The
Seller Group has at all times carried on the Business in accordance with its
Organizational Documents and in in all material respects under all applicable
Laws. Seller Group is not in a material violation or default with respect to any
Law or Permit which could have a Material Adverse Effect upon the Acquisition,
the Business, the Acquired Assets or the Assumed Liabilities.
 
The Seller Group is duly qualified to conduct the Business and is in good
standing in each jurisdiction in which it currently conducts the Business.
 
5.2.      Authorization; Binding Obligation.
 
5.2.1.                Subject to the fulfillment of all of the Conditions
Precedent contained in Section ‎8.1, the Seller Group has all necessary power
and authority to execute and deliver this Agreement, and each Transaction
Document required to be executed and delivered by it pursuant to this Agreement,
and to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Seller of this Agreement and each Transaction Document required to be executed
and delivered by it pursuant to this Agreement, the performance of its
obligations hereunder and thereunder, and the consummation by Seller of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all required corporate action on the part of Seller, and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement or any such Transaction Document or on the part of Seller Group to
consummate the transactions contemplated herein and therein.  This Agreement has
been, and each of the Transaction Documents required to be executed and
delivered by it pursuant to this Agreement, when executed and delivered by
Seller, will be, duly and validly executed and delivered by Seller, and this
Agreement constitutes, and each such Transaction Document, when executed and
delivered, will constitute, a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with their terms.  There is no
outstanding Order binding on the Seller Group, and Seller Group is not a party
to or bound by any agreement, restricting the transfer or sale of any of the
Acquired Assets or the free and unhindered use of the Acquired Assets by the
Buyer after the Closing.
 
5.3.      Consents and Approvals for Transaction.  The execution and delivery by
Seller of this Agreement, and each Transaction Document required to be executed
and delivered by it pursuant to this Agreement, do not, and the performance of
the foregoing shall not, require Seller to obtain any Approval of any Person or
Governmental Authority, or make any filing with or notification to, any
Governmental Authority, except as set forth in Part ‎5.3 of the Seller
Disclosure Schedule.
 
5.4.      No Violation.  Except as set forth in Part ‎5.4 of the Seller
Disclosure Schedule, the execution and delivery by Seller of this Agreement, and
each Transaction Document required to be executed and delivered by it pursuant
to this Agreement, do not, and the performance and consummation of this
Agreement, and each Transaction Document required to be executed and delivered
by the Seller Group  pursuant to this Agreement, will not: (a) conflict with or
violate the Organizational Documents of the Seller Group, (b) to Seller's
knowledge, conflict with or violate any Law applicable to Seller Group or by
which its properties are bound or affected, (c) to Seller's knowledge, result in
any breach or violation of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, any Contract of
the Seller Group or by which Seller Group  is bound; which conflict, violation,
breach or default is likely to affect the transactions contemplated hereby or
Seller's ability to fulfill its obligations under this Agreement or any
Transaction Document required to be executed and delivered by Seller pursuant to
this Agreement; (d) result in any violation of, or conflict with, or constitute
a default under any term of, or result in the creation or enforcement of any
Lien upon any of the Acquired Assets (except for Permitted Liens); or (e) result
in a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
 
5.5.      Business Approvals. Except as set forth in Part ‎5.5 of the Seller
Disclosure Schedule: (i) the Seller Group, has all Approvals that are materially
required for the conduct the Business, (ii) each such Approval is valid and in
full force and effect, and (iii)  Seller Group has materially complied with all
such Approvals, and (iv) to Seller's knowledge, there is no event that has
occurred or circumstances that exist, that may constitute or result in a
violation of, or in the revocation, withdrawal or suspension or modification of,
any of such Approvals. There is no Action pending or to Seller's knowledge,
threatened that could result in the termination, revocation, limitation,
suspension, restriction or impairment of any Approval that is required for the
conduct the Business, or the imposition of any fine, penalty or other sanctions
for violation of any legal or regulatory requirements relating to any such
Approval.
 
5.6.     Absence of Certain Events.  Except as set forth in Part ‎5.6 of the
Seller Disclosure Schedule, since December 31, 2012, Seller Group has conducted
the Business in the ordinary and usual course and has used commercially
reasonable efforts to preserve intact its business organization and properties,
to keep available the services of the present officers, employees, consultants
and independent contractors of Seller Group, and to preserve the present
relationships of Seller Group with suppliers, customers, and other Persons with
which Seller Group has business relations. Without derogating from the
generality of the preceding sentence, except as set forth in Part ‎5.6 of the
Seller Disclosure Schedule, since December 31, 2012:
 
5.6.1.                Seller has not authorized or consummated any merger,
consolidation, sale or other disposition of all or substantially all of the
Acquired Assets,
 
5.6.2.                there has not been any other event or circumstance which
has had or could reasonably be expected to have, a Material Adverse Effect on
the Business, the Acquired Assets or the Assumed Liabilities;
 
5.6.3.                there has not been any damage to or destruction or loss of
any asset or property comprising part of the Business, of an aggregate amount of
more than US$500,000 (Five Hundred Thousand Dollars), whether or not covered by
insurance, materially and adversely affecting the Business, the Acquired Assets
or the Assumed Liabilities.
 
5.6.4.                there has not been any agreements or undertaking by the
Seller Group to do any of the foregoing.
 
 
22

--------------------------------------------------------------------------------

 
 
5.7.      Title to Acquired Assets.
 
5.7.1.                Except for a minority shareholding by a third party in
Otignia LLP and a minority shareholding by an Affiliate of Seller in OTI
Tanzania Ltd., the Seller Group is the sole and exclusive legal and equitable or
beneficial owner of, and has good, free and clear, and marketable title to or is
the rightful licensee with right of assignment transfer or sublicense of, all of
the Acquired Assets, free and clear of all Liens, except for Permitted Liens,
subject to the Approval of counterparties to the Assigned Contracts whose
consent is required for the assignment by the Seller to the Buyer of such
Assigned Contracts.  Seller has the necessary and sufficient  authority and
capacity to sell, transfer, assign, convey and deliver the Acquired Assets that
will be transferred to the Buyer by it free and clear of all Liens (except for
Permitted Liens), subject to the aforesaid consents of counterparties to
Assigned Contracts.
 
5.7.2.                The Acquired Assets, together with the Licensed
Intellectual Property:  (a) constitute all assets used in or held for use in the
Business and are sufficient for the conduct of the Business as presently
conducted; and (b) include all of the operating assets relating solely to the
Business.
 
5.8.      Assigned Contracts.
 
5.8.1.                The Seller Disclosure Schedule lists all of the Assigned
Contracts. Each Assigned Contract is a legal, valid and binding obligation of
the parties thereto and in full force and effect. The Seller Group is in
compliance therewith, in all material respects. To the Seller’s knowledge, none
of the other parties thereto is in default thereunder, nor has any Assigned
Contract been cancelled by the other party; and the Seller is not in receipt of
any claim of default by the Seller under any Assigned Contracts.
 
5.8.2.                The Seller Group has, or will have up to the Disclosure
Schedule Delivery Date, furnished to the Buyer true, correct, and complete
copies (or where oral, written descriptions containing all material terms) of
the Assigned Contracts and will list them on Part ‎5.8 of the Seller Disclosure
Schedule.


5.8.3.                Except as set forth in Seller's Disclosure Schedule, no
party to an Assigned Contract has made a claim to the effect that the Seller
Group has failed to perform an obligation thereunder, nor has any such party
notified the Seller Group of an intention to make such claim or materially
modify or terminate or, if applicable, not renew any such Assigned Contracts.


5.8.4.                Except as set forth in Seller's Disclosure Schedule and
except as may be set out within the terms of the Assigned Contracts, there are
no material renegotiations of, attempts to materially renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to the Seller or the
Seller Subsidiaries under current or completed Assigned Contracts with any
Person having the contractual or statutory right to demand or require such
renegotiation and no such Person has made written demand for such renegotiation.


5.8.5.                Other than the Assigned Contracts, there are no material
agreements, contracts or arrangements in effect relating to the Acquired Assets
or the Business.
 
 
23

--------------------------------------------------------------------------------

 


5.8.6.                Other than as set forth in Part ‎5.8.6 of the Seller
Disclosure Schedule, the Seller Group has not received any advance payment on
account of the consideration or compensation due and payable to the Seller Group
pursuant to any Assigned Contracts. Part ‎5.8.6 of the Seller Disclosure
Schedule lists, with respect to each item the description of the applicable
Assigned Contract, the amount of advance payment received by the Seller Group in
connection therewith, the terms for repayment to the relevant customer of such
advance payment and the outstanding balance due and owing by the Seller Group on
account of such advance payment (the "Advance Balances").
 
5.9.      Intellectual Property.
 
5.9.1.                The Transferred Intellectual Property is described in Part
‎5.9.1 of the Disclosure Schedule, including a full and accurate list of all
registrations and applications for registration of Intellectual Property and
renfewals thereof, the applicable jurisdiction, registration number (or
application number) and date issued (or date filed). The Seller Group is the
true, lawful, and sole and exclusive owner of the Transferred Intellectual
Property and has valid and marketable title in and to all of the Transferred
Intellectual Property, free and clear of any Liens. To Seller’s knowledge, the
Transferred Intellectual Property does not infringe any enforceable patent or
other Intellectual Property of any other Person. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not breach, violate or conflict with any instrument or
agreement governing any of the Transferred Intellectual Property. There are no
overdue registration, maintenance, renewal or any other fees in connection with
each item of the Transferred Intellectual Property, and all material documents
and certificates required to be filed under the Law where such Transferred
Intellectual Property is registered, have been filed with the relevant
authorities.
 
5.9.2.                All of the software underlying the Transferred
Intellectual Property is owned or duly licensed by the Seller Group (and if
licensed, then freely transferable to the Buyer without any liabilities or
obligations to the licensor).
 
5.9.3.                Except as set forth in the Seller Disclosure Schedule: (a)
the Seller Group has not licensed-in any Transferred Intellectual Property from
any third party for use by the Seller Group in connection with the Acquired
Assets or the Business (excluding off the shelf software which was not
incorporated into the Products); (b) Seller Group has not used modified,
distributed, or embedded into or otherwise combined with its products any open
source software; and (c) the Seller has not deposited any Transferred
Intellectual Property in escrow for the benefit of any third party.
 
5.9.4.                Except as set forth in the Seller Disclosure Schedule and
except for licenses granted in the ordinary course to customers of the Business
under Assigned Contracts, the Seller Group has not granted any license of any
Transferred Intellectual Property to any third party.
 
5.9.5.                Except for payment of fees with respect to off-the-shelf
licenses or off-the-shelf software, and except as set out in the terms of any
Assigned Contract, the Seller Group owns, or has the right to use, all of the
Transferred Intellectual Property required for the operation of the Acquired
Assets and the Business as currently conducted, without payment of a royalty to
any third party.
 
 
24

--------------------------------------------------------------------------------

 
 
5.9.6.                There is no pending or, to Seller's knowledge, threatened
Claim against the Seller Group or litigation contesting the validity, ownership
or right to use, sell, license or dispose of any of the Transferred Intellectual
Property.  None of the Seller Group has received any notice from any third party
alleging their infringement, misappropriation or misuse of the Intellectual
Property rights of any third party. Except as set out in the the Seller
Disclosure Schedule, none of the Products have been developed upon the basis of
any Intellectual Property of any third party, including on the basis of
specifications of any customers, and none of the customers of the Business have
any rights whatsoever to any Transferred Intellectual Property.
 
5.9.7.                No former or present employees, consultants, officers,
directors of the Seller Group owns, directly or indirectly, or has any other
right or interest in, in whole or in part, any of the Transferred Intellectual
Property. Each developer, inventor or other contributor to the Transferred
Intellectual Property and each current and former employee of, or consultant to
the Seller, has signed a proprietary information and inventions assignment
agreement protecting Seller's rights in the Transferred Intellectual Property.
With the exception of Transferred Employees who may have previously been in the
employ of Buyer, the Seller Group does not make or use nor has it made any use
of, any invention or other creation of any of the Transferred Employees or any
employee or consultant of the Seller Group, made by such person prior to such
person's employment or engagement by the Seller Group.
 
5.9.8.                The consummation of the Acquisition will not result in the
loss or impairment of the Buyer’s right to own or use any item of the
Transferred Intellectual Property.
 
5.10.    Employees.
 
5.10.1.              The Seller Disclosure Schedule lists all of the Potential
Transferred Employees and shows all benefits payable or which the Seller Group
are bound to provide (whether now or in the future) thereto, including without
limitation the names, the commencement  date of their employment, current
compensation levels (including salaries, bonuses, incentives, commissions, and
deferred compensation), share options, pensions (including those required by all
applicable Laws), retirement benefits, company cars, profit sharing, any
interests in any incentive compensation plan, accrued severance pay,
contributions to pension scheme unused accrued vacation, and job titles of all
the Potential Transferring Employees as they are as at the Signing Date.
 
5.10.2.              Except to the extent stated otherwise in the Seller
Disclosure Schedule, all past and present employees, consultants, service
providers, officers, and directors of the Seller that are or were engaged in the
Business are parties to a written agreement, under which each such person or
entity (i) is obligated to disclose and transfer to the Seller, all inventions,
developments and discoveries which, during the period of employment with or
performance of services for the Seller he or she makes or conceives of either
solely or jointly with others, that directly relate to the Business, and (ii) is
obligated to maintain the confidentiality of proprietary information of the
Seller.
 
 
25

--------------------------------------------------------------------------------

 
 
5.10.3.              The Seller has delivered not later than by the Disclosure
Schedule Delivery Date to the Buyer true and complete copies of all existing
written agreements with the Transferred Employees.
 
5.10.4.              To the Seller's knowledge, Seller has complied in all
material respects with all contractual requirements and the requirements of any
applicable Law relating to the Potential Transferred Employees and has made all
deductions and payments to the Income Tax Authorities and the National Insurance
Institute required to be made by Law or under their respective employment
agreements, the Seller's policies and practices and applicable Laws, collective
bargaining agreements, extension orders and other legislation, to the extent
applicable, including without limitation with regard to salaries, social
benefits, insurances, pensions, expenses, health schemes, bonuses, vacations,
sick leave and hours of work.
 
5.10.5.              Except to the extent stated otherwise in the Seller
Disclosure Schedule, Seller did not receive notice from any Potential
Transferred Employee of his or her current intention to terminate their
employment with Seller, nor does Seller have a present intention to terminate
any of the foregoing.
 
5.10.6.              Seller is not a member of any Employers' Union and there is
no current union organizing activity among any of the Potential Transferred
Employees or any union representative petition pending or threatened. Seller is
not a party to any pending or, to the Seller’s knowledge, threatened, labor
dispute, including any strike, work stoppage, or work slowdown with any
Potential Transferred Employee. There are no claims pending, or to the Seller’s
knowledge, threatened to be brought, in any governmental forum by any Potential
Transferred Employee for compensation, pending severance benefits, vacation time
or pay, pension benefits, claims for employment discrimination, harassment,
unfair labor practices, grievances, wrongful discharge, or otherwise.
 
5.10.7.              All sums and deductions required to be made by the Seller,
with respect to the Transferred Employees on account of employee health and
welfare insurance, severance pay, managers’ insurance, study funds, vacation pay
and similar payments, whether due under the terms of any agreement or by Law
owing up to the Signing Date, will have been paid in full by the Closing Date.
 
5.10.8.              Except as set forth in Part ‎5.10.8 of the Disclosure
Schedule, there are no agreements between the Seller and any of the Potential
Transferred Employees which, subject to any termination procedure prescribed by
Law, cannot be terminated by the Seller with up to 30-days’ notice.
 
5.11.    Accounts Receivable.
 
The Seller Disclosure Schedule sets out a true and complete list of all Accounts
Receivable as of the Signing Date.
 
5.12.    Taxes.
 
5.12.1.              All Taxes for which the Seller Group is liable with respect
to the Business and the Acquired Assets up to the Signing Date (including with
respect to their transfer and sale to the Buyer hereunder and including, without
limitation, any income, social security, unemployment insurance, worker’s
compensation premiums, withholding, sales, use, excise, franchise and other
Taxes, any deposits required to be made with respect thereto, and all penalties
and interest charges thereon, have been or will be paid by the Seller  Group
within the period required for such payment by applicable Law. The Seller Group
has duly filed (or will file within the period required for such filing under
applicable Law) all returns and reports of Taxes required to be filed prior to
such date with respect to the Business and Acquired Assets, and all such returns
and reports are (or will be) true and correct in all material respects. There
are no Liens for Taxes on any of the Acquired Assets, the Business and the
Assigned Contracts.
 
 
26

--------------------------------------------------------------------------------

 


5.12.2.              There is no dispute with any Tax authority in in any
jurisdiction in which the Seller Subsidiaries are registered. The Seller is not
aware of any circumstances in connection with the Acquisition which will give
rise to any dispute with any relevant Tax authority in relation to the Business
or the Acquired Assets, which may be imposed on the Buyer.


5.12.3.              All Taxes that the Seller Group is or was required by Law
to withhold, deduct or collect in the conduct of the Business have been duly
withheld, deducted and collected and, to the extent required, have been paid to
the proper Governmental Authority.


5.12.4.              There is no tax sharing agreement, tax allocation
agreement, tax indemnity obligation or similar written or unwritten agreement,
arrangement, understanding or practice with respect to Taxes (including any
advance pricing agreement, closing agreement or other arrangement relating to
Taxes) that will require any payment by the Buyer.


5.12.5.              The Seller Group has not made, prepared or filed any
elections, designations or similar filings relating to Taxes or entered into any
agreement or other arrangement in respect of Taxes or tax returns that has
effect for any period ending after the Signing Date, in connection with the
Business or the Acquired Assets.


5.12.6.              The Seller Group did not sign an agreement with any Tax
authority or received any ruling or decision from any Tax authority in
connection with the Acquired Assets, the Business or the Acquisition.
 
5.13.    Assumptions or Guaranties of Indebtedness of Other Persons. Seller has
not assumed, guaranteed, endorsed or otherwise become directly or contingently
liable for (including, without limitation, liability by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise to invest in the debtor or otherwise to assure the
creditor against loss) any Indebtedness of any other Person which are or could
become a Lien against or otherwise have an adverse effect on any of the Acquired
Assets or their use by Buyer.
 
5.14.    Compliance with Laws.  To Seller's knowledge, except as set forth in
Seller Disclosure Schedule, Seller has not violated any Law applicable to the
Business or any of the Acquired Assets in any material respects.
 
 
27

--------------------------------------------------------------------------------

 


The Seller Group did not receive notice or other communication (whether oral or
written) from any Governmental Authority regarding (i) any actual, alleged,
possible or potential violation of, or failure to comply with, any Law or
Governmental Authorization held or not held by the Seller Group in relation to
the Business or the Acquired Assets; or (ii) any actual, alleged, possible or
potential obligation on the part of the Seller Group to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature, or any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization.
 
5.15.    Legal Proceedings.
 
5.15.1.              Except as set forth in Seller Disclosure Schedule, there is
no Action, including oppositions to Intellectual Property registration, pending
or, to the knowledge of Seller, threatened by or against the Seller Group, or
any of their officers, directors or employees (in such capacity) relating to, or
which could reasonably be expected to affect, the Business, the Acquired Assets,
the Assumed Liabilities, or the transactions contemplated by this Agreement and
by any Transaction Document required to be executed hereunder.


5.15.2.              The Seller Group is not subject to any Order or
investigation by Governmental Authority that has a Material Adverse Effect on
the Business, the Acquired Assets, or the Assumed Liabilities.
 
5.16.    Interested Party Transactions.
 
Except as set forth in the Seller Disclosure Schedule, no  related Person,
officer, director or shareholder (direct or indirect) of the Seller Group, or
any family member thereof, is a party to any Assigned Contact or has or has had,
directly or indirectly, (a) an interest in any Person which: (i) furnishes or
sells services or products which are furnished or sold, or are proposed to be
furnished or sold by the Seller Group as part of the Business, or (ii) purchases
from or sells or furnishes to the Seller Group any goods or services as part of
the Business, or (b) as of the Closing Date a beneficial interest in the
Business, any Assigned Contract or the Acquired Assets.
 
5.17.    No Bankruptcy Event & Insolvency.
 
No insolvency proceeding of any kind or Order or application has been made or
resolution passed, during the two years immediately preceding the Signing Date,
for the winding up of the Seller Group or for the appointment of a liquidator to
the Seller Group or for an administration order in respect of the Seller or the
Seller Subsidiaries. No receiver, trustee or administrator has been appointed of
the whole or part of the Seller Group's business or assets during the two years
immediately preceding the Signing Date nor has the Seller Group applied or
consented for such appointment. No voluntary arrangement has been proposed in
respect of the Seller Group during the two years immediately preceding the
Signing Date,. No compromise or arrangement with creditors has been proposed,
agreed to or sanctioned in respect of the Seller Group during the two years
immediately preceding the Signing Date. The Seller Group is not insolvent or
unable to pay its debts, has not stopped paying its debts as they fall due or
has admitted its inability to pay its debts. There is no unsatisfied Order
outstanding against the Seller Group in relation to the Business.  The Seller
Group has not, during the two years immediately preceding the Signing Date,
suffered any equivalent or analogous proceedings or Orders to any of those
described in this Section ‎5.17 under the law of any jurisdiction in which it
carries on the Business or has an asset that is part of the Acquired Assets.
 
 
28

--------------------------------------------------------------------------------

 
 
5.18.    No Brokers.  Seller has not employed or engaged, either directly or
indirectly, or incurred or will incur any Liability to, any broker, finder,
investment banker or other agent in connection with the transactions
contemplated by this Agreement.
 
5.19.    Carve-Out Financial Statements
 
5.19.1.              The Carve-Out Financial Statements will be substantially in
accordance with the Books and Records of the Seller Group as they relate
directly and solely to the Business and will be complete and correct in all
material respects as of December 31, 2012. The Carve-Out Financial Statements
will present a true, complete and fair view of the state of affairs, financial
position, assets and Liabilities of the Seller Group as they relate directly and
solely to the Business as of December 31, 2012, in all material respects.


5.19.2.              As of as of December 31, 2012, there were no material
Liabilities, claims, or obligations of any nature directly and solely related to
the Business, whether accrued, absolute, contingent, anticipated, or otherwise,
whether due or to become due, that will not be shown or provided for in the
Carve-out Financial Statements. Except to the extent noted otherwise in the
Carve-out Financial Statements, the Liabilities of the Seller Group as they
relate directly and solely to the Business and as detailed in the Carve-Out
Financial Statements, were incurred in the ordinary course of business.
 
5.19.3.              The Closing Balance Sheet will be substantially in
accordance with the Books and Records of the Seller Group as they relate
directly and solely to the Business and will be complete and correct in all
material respects as of the Signing Date. The Closing Balance Sheet will present
a true, complete and fair view of the state of affairs, financial position,
assets and Liabilities of the Seller Group as they relate directly and solely to
the Business as of the Signing Date, in all material respects.


5.19.4.               As of the Signing Date, there were no material
Liabilities, claims, or obligations of any nature directly and solely related to
the Business, whether accrued, absolute, contingent, anticipated, or otherwise,
whether due or to become due, that will not be shown or provided for in the
Closing Balance Sheet. Except to the extent noted otherwise in the Closing
Balance Sheet, the Liabilities of the Seller Group as they relate directly and
solely to the Business and as detailed in the Closing Balance Sheet, were
incurred in the ordinary course of business.
 
 
29

--------------------------------------------------------------------------------

 
 
5.20.    Business Books and Records
 
The Business Books and Records of Seller Group as they relate directly and
solely to the Business, all of which will be made available to Buyer by the
Disclosure Schedule Delivery Date, will be complete and correct in all material
respects and represent actual, bona fide and arm's length transactions relating
to the Business, and have been maintained in accordance with sound business
practices of the Business.
 
5.21.    Assigned Real Property


5.21.1.              The Seller will make available to the Buyer, by the
Disclosure Schedule Delivery Date, a correct and complete copy of the property
lease agreement, together with all amendments, modifications or supplements
thereto, relating to the real property leased by OTI Panama S.A. (the “Real
Property”).


5.21.2.              OTI Panama S.A. has valid and enforceable leasehold
interests over the Real Property. The Real Property lease is in full force and
effect, and OTI Panama S.A. has not received or given any notice of any default
or event that with notice or lapse of time, or both, would constitute a default
or breach by OTI Panama S.A. under the Real Property lease and, to the Seller’s
knowledge, no other party is in breach or default thereof, and no party to the
Real Property lease has exercised any termination rights with respect thereto.


5.21.3.              The Real Property is the only real property leased by the
Seller’s Subsidiaries.
 
5.22.    Tangible Property
 
The Seller Group has sole, good and marketable title to all of the items of
Tangible Property as reflected in the Carve-Out Financial Statements (except as
sold or disposed of subsequent to the date thereof in the ordinary course of
business), free and clear of any and all Liens except for Permitted Liens. All
such items of Tangible Property which, individually or in the aggregate, are
material to the operation of the Business are in good operating condition and in
a good state of maintenance and repair (ordinary wear and tear excepted) and are
suitable for the purposes used.
 
5.23.    Inventories
 
5.24.    Part ‎5.24 of the Disclosure Schedule sets forth a complete list of all
Inventories of the Seller Group related directly and solely to the Business as
of Signing Date, including details of the cost and quantity and production
completion percentage (in the production process of the Seller Group) of each
item of all such Inventories as of the Signing Date.
 
5.25.    All items included in the Inventories of the Seller Group related to
the Business consist of a quality and quantity usable and, with respect to
finished goods, saleable, in the ordinary course of business of the Seller Group
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Carve-Out
Financial Statements or on the Books and Records of the Seller Group as of the
Signing Date, as the case may be.
 
 
30

--------------------------------------------------------------------------------

 
 
5.26.    Incentives and Benefits
 
The Seller Group has not received any grants, incentives and subsidies from,,
and has no outstanding applications (pending, outstanding, or otherwise)
therefor to, any Governmental Authorities (including without limitation, foreign
governmental or administrative agencies), granted to the Seller Group, in
relation solely to the Acquired Assets and the Business.
 
5.27.    Health, Safety and Environment
 
5.27.1.              The Acquired Assets have not been the subject of any
environment, health and safety ("EH&S") audit or any evaluation, assessment,
study or test, nor has Seller received any notification from any Governmental
Authority of any violation of any EH&S-related Law in connection with the
Acquired Assets or the Business.
 
5.27.2.              Neither the Seller Group nor anyone acting on their behalf
has stored, treated, discharged, transported or disposed of any Hazardous
Substance other than in a safe manner in accordance with applicable law.
 
5.28.    Disclosure.
 
Neither this Agreement (including the exhibits and schedules hereto) nor any
other Transaction Document required to be executed by Seller hereunder, contains
or will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made or necessary to provide a prospective buyer of the Business, the Acquired
Assets or the Assumed Liabilities with all information material thereto.
 
6.
REPRESENTATIONS AND WARRANTIES OF BUYER.



Buyer hereby represents and warrants to Seller that the statements contained in
this Section ‎6 are complete and accurate as of the date of this Agreement.
 
6.1.      Organization and Qualification of Buyer.  Buyer is a corporation duly
organized and validly existing under the Laws of the State of Israel. Buyer has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as it is now being conducted.
 
6.2.      Authorization; Binding Obligation. Subject to the fulfillment of all
of the Conditions Precedent contained in Section ‎8.1, Buyer has all necessary
power and authority to execute and deliver this Agreement, and each Transaction
Document required to be executed and delivered by it pursuant to this Agreement,
and to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and each Transaction Document required to be executed
and delivered by it pursuant to this Agreement, the performance of its
obligations hereunder and thereunder, and the consummation by Buyer of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all required corporate action on the part of Buyer, and no other
corporate proceedings on the part of Buyer are necessary to authorize this
Agreement or any such Transaction Document or to consummate the transactions so
contemplated herein and therein.  This Agreement has been, and each of the
Transaction Documents required to be executed and delivered by Buyer pursuant to
this Agreement, when executed and delivered, will be, duly and validly executed
and delivered by Buyer, and this Agreement constitutes, and each such
Transaction Document, when executed and delivered, will constitute, a legal,
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms.
 
 
31

--------------------------------------------------------------------------------

 
 
6.3.      Consents and Approvals.  The execution and delivery by Buyer of this
Agreement, and of each Transaction Document required to be executed and
delivered by it pursuant to this Agreement, do not, and the performance of the
foregoing shall not, require Buyer to obtain the Approval of any Person or
Governmental Authority, or make any filing with or notification to, any
Governmental Authority.
 
6.4.      No Violation.  To the knowledge Buyer, and subject to receipt of all
Approvals and Governmental Authorizations to be delivered by Seller to Buyer
pursuant to this Agreement, the execution and delivery by Buyer of this
Agreement and of each Transaction Document required to be executed and delivered
by it pursuant to this Agreement, do not, and the performance of this Agreement,
and each Transaction Document required to be executed and delivered by it
pursuant to this Agreement, will not, (a) conflict with or violate the
Organizational Documents of Buyer, (b) conflict with or violate any Law
applicable to Buyer, or by which its properties are bound or affected, or (c)
result in any breach or violation of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, any Contract
to which Buyer is a party or by which it is bound; which conflict, violation,
breach or default is likely to affect the transactions contemplated hereby or
Buyer's ability to fulfill its obligations under this Agreement or any
Transaction Document required to be executed and delivered by it pursuant to
this Agreement.
 
6.5.      Litigation.  There is no Action pending, or to the knowledge of Buyer,
currently threatened against Buyer, that questions the validity of this
Agreement or any of the Transaction Documents required to be executed by Buyer
pursuant to this Agreement, or the right of Buyer to enter into this Agreement
or any of the Transaction Documents required to be executed by Buyer pursuant to
this Agreement, or to consummate the transactions contemplated hereby or
thereby.
 
6.6.      Financing and Capital Resources. At the Closing, Buyer shall have
adequate cash on its balance sheet or borrowing capacity facilities to pay that
amount of Purchase Price payable at the Closing under Section ‎3.1 above,
together with all fees and expenses of Buyer associated with the transactions
contemplated hereby, and to make any other payments necessary to consummate the
Acquisition in accordance with the terms of this Agreement.
 
6.7.      No Brokers. Buyer has not employed or engaged, either directly or
indirectly, or incurred or will incur any Liability to, any broker, finder,
investment banker or other agent in connection with the transactions
contemplated by this Agreement.
 
6.8.      Disclosure of Information; No Further Representations. Except for the
representations and warranties expressly set forth in Section ‎5, Seller has not
made any further representations or warranties with respect to any subject
matter of this Agreement, and the Acquired Assets shall be sold, transferred and
assigned to, and the Assumed Liabilities shall be assumed by, Buyer, without any
further representation, warranty or guarantee whether express, implied or
statutory on the part of Seller or any representatives thereof.
 
 
32

--------------------------------------------------------------------------------

 


7.
COVENANTS.

 
7.1.      Access to Information; Due Diligence.
 
7.1.1.                The Parties agree and acknowledge that Buyer shall first
receive a copy of the Seller Disclosure Schedule not later than 30 days
following the Signing Date (the date in which a full copy of Seller Disclosure
Schedule is actually delivered to Buyer shall be referred to herein as the
"Disclosure Schedule Delivery Date").  By no later than the Disclosure Schedule
Delivery Date Seller shall provide Buyer access to or deliver to Buyer copies
of, substantially all the Books and Records of the Business.
 
7.1.2.                Subject to applicable Law, any applicable Order and the
execution of the Non-Disclosure Agreement (which Buyer and Seller shall execute
simultaneously with its execution of this Agreement) Seller shall afford certain
representatives, officers and employees of Buyer, as well as its legal advisors
and accountants, throughout the Interim Period, to make such investigation of
the Business, including examination of the Business Books and Records as the
Buyer reasonably requests and to make extracts and copies of the foregoing for
the sole purpose of Buyer conducting a due diligence review of the Business, the
Acquired Assets and the Assumed Liabilities (the “Due Diligence Review”).
Buyer's Due Diligence Review shall be conducted during normal working hours and
with Seller's reasonable cooperation, provided that Buyer's access to Seller's
officers and employees and customers of the Business shall be limited as
instructed by Seller's CEO and any meetings with same shall be coordinated in
advance with Seller's CEO.
 
7.1.3.                No investigation by the Buyer prior to or after the
Signing Date shall diminish or obviate any of the representations, warranties,
or covenants of Seller contained in this Agreement or any other Transaction
Documents, as may be updated by the Seller’s Closing Certificate.
 
7.1.4.                If at any time prior to the Closing Date Buyer reveals the
existence of any of the issues listed in Schedule ‎7.1.4 (each, a “Major
Issue”), it shall promptly notify Seller thereof, providing full details
including copies of all relevant documentation supporting the existence of the
Major Issue (a "Major Issue Notice").
 
 
33

--------------------------------------------------------------------------------

 
 
7.2.      Conduct of Business by Seller Group during the Interim Period.
 
7.2.1.                Subject to the consummation of the Closing, the rights,
benefits, risks and Liabilities associated with the Business, including those
attached to the Acquired Assets and Assumed Liabilities, shall be deemed to be
those of the Buyer, effective as of the Signing Date.  At the Closing, Seller
shall deliver to Buyer a report (the “Adjustment Report”), certified by Seller’s
CFO, relating solely to Business during the Interim Period, which Adjustment
Report shall reflect:
 
(i)                     the profit & loss results relating to the Business
during the Interim Period;
 
plus
 
(ii)                    the value on the Books and Records of the Seller of the
Business-related inventory as at the Signing Date less the value of the
Business-related inventory as at the Closing Date.
 
The Purchase Price shall be adjusted by the result reflected in the Interim
Report (the “Adjustment Amount”).  To the extent the Adjustment Amount is
negative, Buyer shall add such negative amount to the cash portion of the
Purchase Price payable to Seller at the Closing. If the Adjustment Amount is
positive, Buyer shall reduce the cash portion of the Purchase Price payable to
Seller at the Closing by such positive amount.
 
7.2.2.                Seller covenants and agrees that, during the Interim
Period, the Seller Group shall conduct the Business in the ordinary course
consistent with past practice, in all material respects and shall use
commercially reasonable efforts to preserve intact, the present relationships of
Seller Group with suppliers, customers, and other Persons with which Seller
Group have business relations related to the Business.
 
7.2.3.                Without derogating from the generality of the preceding
Section 7.2.1, during the Interim Period, except as required by this Agreement
or to the extent not resulting in a Material Adverse Effect, the Seller Group
shall:
 
7.2.3.1.                     use commercially reasonable efforts to preserve the
Acquired Assets intact and to maintain the Acquired Assets in a state of repair
and condition that complies with applicable Law and is consistent with the
requirements and normal conduct of the Business, subject to normal wear and tear
and, at all times in the ordinary course consistent with past practice, in all
material respects;
 
7.2.3.2.                     maintain existing insurance coverage which each of
the Seller and the Seller Subsidiaries maintains as of the date hereof;
 
7.2.3.3.                     use commercially reasonable efforts to perform its
obligations under the Assigned Contracts and Permits, in the ordinary course
consistent with past practice, in all material respects;
 
7.2.3.4.                     use commercially reasonable efforts to comply with
all requirements of the Law, in the ordinary course consistent with past
practice, in all material respects;
 
7.2.3.5.                     use commercially reasonable efforts to perform all
actions necessary to maintain existing rights in the Transferred Intellectual
Property, in the ordinary course consistent with past practice, in all material
respects;
 
7.2.3.6.                     report periodically to the Buyer concerning the
status of the Business, operations and finances;
 
 
34

--------------------------------------------------------------------------------

 
 
7.2.3.7.                     keep in full force and effect, without amendment,
all material rights relating to the Business; and
 
7.2.3.8.                     reasonably cooperate with Buyer and assist Buyer in
identifying the Governmental Authorizations required by Buyer to operate the
Business from and after the Closing Date.
 
7.2.4.               Without derogating from the generality of the preceding
Section 7.2.1, during the Interim Period, except as required by this Agreement
or to the extent not resulting in a Material Adverse Effect, the Seller Group
shall not, without Buyer’s prior written consent:
 
7.2.4.1.                     authorize or consummate any merger, consolidation,
sale or other disposition of any or all of the Acquired Assets, except in the
ordinary and usual course of business, or issue or sell any shares, stock,
options or other securities in any of the Seller Subsidiaries;
 
7.2.4.2.                     enter into any Contracts which would reasonably be
expected to result in a Material Adverse Affect on the Acquired Assets or the
Business;
 
7.2.4.3.                     change its practices with respect to billing
customers of the Business, extending credit to customers of the Business,
collecting Accounts Receivable relating to the Business, paying Accounts Payable
relating to the Business or otherwise discharging its Liabilities relating to
the Business;
 
7.2.4.4.                     enter into any financing arrangement or incur,
increase or Guarantee any Indebtedness, all pertaining solely to the Business,
except accounts payable in the ordinary course of business;
 
7.2.4.5.                     waive any right, forgive any debt or release any
claim relating to the Business, except in the ordinary course of business;
 
7.2.4.6.                     enter into any transaction (including purchase
orders) in excess of US$ 5,000 (Five Thousand United States Dollars);
 
7.2.4.7.                     enter into or be a party to any new transaction
with any related party, pertaining to the Business:
 
7.2.4.8.                     take or omit to take any action that is reasonably
likely to cause any of the representations and warranties of the Seller under
this Agreement not to be true and correct in all material respects as of the
Closing without change, or that is likely to affect the Closing;
 
7.2.4.9.                     acquire any additional assets or dispose of or
agree to dispose of (or grant any option or interest in respect of) any Acquired
Assets, except in the ordinary course of business; or
 
7.2.4.10.                    enter into, materially amend or terminate any
Contracts pertaining to the Business (including the Assigned Contracts).
 
 
35

--------------------------------------------------------------------------------

 
 
7.3.      No Control. Notwithstanding anything to the contrary herein, prior to
the Closing Date, Seller shall exercise, consistent with and subject to the
terms and conditions of this Agreement, complete control and supervision over
its operations.
 
7.4.      No Default. Neither Party shall take any action that would reasonably
be expected to result in the representations and warranties provided by such
Party in Sections ‎5 and ‎6, respectively, becoming untrue or inaccurate in any
material respect or that could materially impair the ability of the Parties to
consummate the transactions contemplated hereby in accordance with the terms
hereof.
 
7.5.      Cooperation; Approvals, Filings and Consents.
 
7.5.1.                Upon the terms and subject to the conditions set forth in
this Agreement, each Party shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and do, or cause to be done, and to assist and
cooperate with the other Party in doing, all things necessary, proper or
advisable to consummate the transactions contemplated hereby and to satisfy or
cause to be satisfied all of the Conditions Precedent that are set forth in
Section ‎8, as applicable to each of them.  Each Party, at the reasonable
request of the other Party, shall execute and deliver such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.
 
7.5.2.                Each Party shall, as promptly as practicable, use
commercially reasonable  efforts to obtain all necessary Approvals (or waivers
from a legal requirement to obtain Approvals) from Governmental Authorities and
make all other necessary registrations and filings under applicable Law required
to be obtained or made by it in connection with the authorization, execution and
delivery of this Agreement and the Transaction Documents required to be executed
by such Party hereunder or thereunder and the consummation of the transactions
contemplated hereby and thereby.  The Parties shall, and shall cause their
respective Affiliates to, act in good faith and reasonably cooperate with the
each other in connection therewith and in connection with resolving any
investigation or other inquiry with respect thereto. To the extent not
prohibited by Law, each Party to this Agreement shall use commercially
reasonable efforts to furnish to each other all information required for any
application or other filing to be made pursuant to any Law in connection with
the transactions contemplated by this Agreement. Each Party shall give the other
party reasonable prior notice of any communication with, and any proposed
understanding, undertaking, or agreement with, any Governmental Authority
regarding any such Approval.
 
7.5.3.                Upon the terms and subject to the conditions set forth in
this Agreement, each of the Parties agrees to use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and to make effective, in the most
expeditious manner practicable, the Acquisition, including: (a) the obtaining of
all necessary Approvals (or waivers from the requirement to obtain Approvals)
from any Governmental Authorization and other third parties; (b) the defending
of any lawsuits or other legal proceedings, whether judicial or administrative,
challenging the transactions contemplated under this Agreement and the other
Transaction Documents or the consummation thereof; and (c) the execution and
delivery of any additional instruments necessary to consummate the Acquisition
and to fully carry out the purposes of, this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
7.5.4.                It is hereby further agreed that the Seller and the Seller
Subsidiaries, as the case may be, will bear any and all costs, expenses,
penalties or fines (whether or not consensual) or other liabilities regarding
the taking of the action referred to in Sections ‎7.5.1 - ‎7.5.3 (inclusive).
 
7.5.5.                Notwithstanding anything in this Agreement to the
contrary, nothing contained in this Agreement (including under this Section ‎7.5
or under Section ‎8.1(a)) shall require any Party to take or agree to take any
action with respect to, or agree to any prohibition or limitation on, or other
requirement which would prohibit, impair or otherwise materially adversely
affect the ownership or operations of all or any portion of the business or
properties of such Party or any of its shareholders (including, without
limitation, the Business).
 
7.6.      Public Announcements.  All announcements to third parties pertaining
to this Agreement or the transactions contemplated hereby will be subject to
review and approval of both parties before public disclosure. The Parties agree
to keep confidential the terms of this Agreement and any Transaction Document
required to be executed hereby until they mutually agree upon the language and
timing of a press release or until such time as one of the parties determines,
based upon the advice of counsel, that a public announcement is required by Law,
in which case the parties shall in good faith attempt to agree on any public
announcements or publicity statements with respect thereto.
 
7.7.      Disclosure to Seller Employees, Customers and Suppliers. The Seller
and the Buyer will consult with each other concerning the means by which
Seller's employees, customers, suppliers and others having dealings with the
Seller Group in relation to the Business will be informed of the Acquisition,
and the Buyer will have the right to participate in any such communication,
other than Seller’s communication of the Acquisition to its employees.
 
7.8.      No Solicitation of Other Proposals.  From the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, the Seller Group shall not, nor shall they permit any of their
officers, directors, employees, representatives or agents (collectively, the
“Seller Representatives”), directly or indirectly, to (i) solicit, encourage,
facilitate, or initiate any inquiries or communications offer that constitutes
or may constitute an Acquisition Proposal, (ii) participate or engage in any
inquiries, discussions or negotiations with any Person concerning any
Acquisition Proposal; or (iii) enter into or execute any agreement relating to
an Acquisition Proposal.  For purposes of this Agreement, the term “Acquisition
Proposal” shall mean any proposal or offer from any Person (other than Buyer or
any of its Affiliates) relating to any merger, consolidation or other business
combination involving the sale or other disposition of all or any significant
portion of the Business or the Acquired Assets.
 
7.9.      Notice of Certain Events; Updates to Disclosure Schedules.
 
7.9.1.                Until the earlier of the Closing Date or the termination
of this Agreement in accordance with its terms, each Party shall promptly notify
the other Party, in writing, of: (i) any event, condition, fact or circumstance,
of which it becomes aware, that would cause or constitute a material inaccuracy
in or a material breach of any representation or warranty made by such Party in
this Agreement; (ii) any material breach of any covenant or obligation hereunder
of such Party ; and (iii) with respect to the Seller Group only, any and all
material adverse events and developments concerning the Business, the Acquired
Assets or the Assumed Liabilities.
 
 
37

--------------------------------------------------------------------------------

 
 
7.9.2.                Until the earlier of the -Closing Date or the termination
of this Agreement in accordance with its terms, each Party shall give the other
prompt written notice of (i) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the consummation of the transactions contemplated by this Agreement, (ii)
any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement, (iii) any Action or
threatened Action relating to or involving or otherwise affecting the
transactions contemplated by this Agreement, and (iv) the occurrence of a breach
or default or event that, with notice or lapse of time or both, could become a
breach or default under this Agreement.
 
7.10.    Employment Matters.
 
7.10.1.              During the Interim Period: (i) Buyer shall offer employment
to all Potential Transferred Employees, contingent upon the Closing, under terms
of employment at least as beneficial to the Potential Transferred Employees as
their existing terms with the Seller; and (ii) Seller shall permit Buyer to
approach, interview and negotiate with each of the Potential Transferring
Employees (but only with such Potential Transferred Employees), in respect of
their potential employment by Buyer pursuant to (i) above.
 
7.10.2.              The Seller shall not take any actions that are intended to
or are likely to dissuade any Potential Transferred Employee from accepting
employment by Buyer.
 
7.10.3.              Without derogating from the provisions of Section ‎12
below, other than as expressly permitted pursuant to Section ‎7.10.1 above,
Buyer shall not approach or discuss with any of the Potential Transferring
Employees or any other employee, officer, consultant or representative of the
Seller (other than those directly and actively involved in negotiating this
Agreement) any of the terms of this Agreement and shall not directly or
indirectly, solicit or encourage any such person to cease to work with the
Seller, or solicit or encourage for purposes of directly or indirectly hiring
any such person
 
7.10.4.              Seller undertakes that as of the Closing Date and for a
period of at least 5 years thereafter, it will not, directly or indirectly,
employ or engage as consultant, or solicit the employment or engagement as
consultant of, any Potential Transferred Employee.
 
7.10.5.              At the Closing:
 
7.10.5.1.                 The Seller shall terminate the employment of all of
the Potential Transferred Employees who did not become Transferred Employees
effective on or around the Closing Date, except to the extent Buyer consents
otherwise.
 
7.10.5.2.                 In respect of each Potential Transferred Employee who
accepts employment by the Buyer and agrees to execute a Release, Buyer shall
enter into an employment agreement with each such Transferred Employee under
terms of employment at least as beneficial to the Transferred Employees as their
existing terms with the Seller and which includes an undertaking to maintain
continuity of their rights as employees despite their transfer to the employ of
Buyer.
 
 
38

--------------------------------------------------------------------------------

 
 
7.10.6.              In addition, and without derogating from Seller's
liabilities hereunder, the Seller shall transfer to each Transferred Employee
the pension fund/manager's insurance policy and education fund of such
Transferred Employee. As soon as practicable after the Signing Date, the Seller
shall submit to the Assessor Office of the Israeli Income Tax, the forms
required for the continuity of employment of the Transferred Employees and for
transferring their pension funds pursuant to the Income Tax Circular 6/2011. The
Buyer shall assist the Seller in such submission and shall execute and deliver
all documents as reasonably required in connection therewith.
 
7.10.7.              The Seller shall be responsible for settling all amounts
owing to the Transferred Employees up to the Closing Date. Without derogation
from the generality of the foregoing, the Seller shall be liable for and shall
pay all wages, bonuses, commissions, vacation pay, vacation accrual,
recuperation pay, travel pay, pay for other compensated absences and other
remuneration (including mandatory or discretionary benefits) earned or accrued
by the Transferred Employees according to any applicable Law and/or agreement up
to the close of business on the Closing Date, including any related payroll
deductions (such as employee benefit plan contributions and employment taxes but
excluding those payment expressly stated in Schedule ‎7.10.5.1 hereof) with
respect thereto, regardless of whether such amounts have been accrued on the
books of Seller at close of business on the Closing Date.
 
7.10.8.              The Buyer shall be solely liable for and shall pay all
wages, bonuses, commissions, vacation pay, vacation accrual, recuperation pay,
travel pay, pay for other compensated absences and other remuneration (including
mandatory or discretionary benefits) owing to the Transferred Employees
according to any applicable Law and/or agreement effective as of the close of
business on the Closing Date, including any related payroll deductions (such as
employee benefit plan contributions and employment taxes with respect thereto
 
7.10.9.              Seller hereby waives any claim it may have against Buyer
(but does not waive any such claim Seller may have against any Transferred
Employee, except to the extent such Transferred Employee is engaged by Buyer in
the Business) arising solely from the employment of each such Transferred
Employee by Buyer hereunder, in respect of the non-compete/non solicitation
undertaking pursuant to such Transferred Employee’s current employment agreement
with Seller, any applicable Laws or pursuant to any other instrument or
Contract. Such waiver is expressly made also for the benefit of the Transferred
Employees.
 
7.11.    Supporting Bank Guarantee
 
7.11.1.              Buyer shall up to the Closing Date: (i) use best efforts to
replace all Operating Guarantees issued by or on behalf of Seller under the
Assigned Contracts (“Seller Operating Guarantees”) with substantially identical
Operating Guarantees issued by or on behalf of Buyer; and (ii) provide all such
assistance to Seller to enable Seller to release and terminate all such Seller
Operating Guarantees (without breaching the relevant Assigned Contracts), as at
the Closing Date.
 
 
39

--------------------------------------------------------------------------------

 
 
7.11.2.              To the extent that any such Seller Operating Guarantees are
not so replaced by the Closing Date (the “Remaining Seller Operating
Guarantees”) Buyer shall deliver to the Seller, at the Closing, the Supporting
Bank Guarantee in an amount equal to the aggregate of the underlying value of
all of the Remaining Seller Operating Guarantees and shall thereafter continue
to use best efforts to replace, release and terminate all Remaining Seller
Operating Guarantees in accordance with Section ‎7.11.1 above.
 
7.11.3.              The Supporting Bank Guarantee shall remain in full force
and effect until all Remaining Seller Operating Guarantees are released and
terminated and Seller shall be entitled to immediately draw on the Supporting
Bank Guarantee in the event that any third party makes a claim on a Remaining
Seller Operating Guarantee and to the extent of such claim.
 
7.12.    Tax Matters.
 
7.12.1.              To the extent relevant to the Acquired Assets or the
transactions contemplated hereby, each Party shall: (i) provide the other with
such assistance as may  reasonably be required in connection with the
preparation of any filings, reports or returns to the Israel Tax Authority (“Tax
Returns”) and the conduct of any audit or other examination by the Israel Tax
Authority  or in connection with judicial or administrative  proceedings
relating to any Liability for Taxes; and (ii) retain for the period of time
required at Law and provide the other with all records or other information that
may be relevant to the preparation of any Tax Returns, or the conduct of any
audit or examination, or other proceeding relating to Taxes.
 
7.12.2.               Each Party shall bear its own Taxes in connection with the
transactions contemplated hereby.
 
7.13.    Litigation Cooperation.
 
7.13.1.              Until the earlier of the Closing Date or the termination of
this Agreement in accordance with its terms, the Seller shall promptly notify
Buyer of any Claims or Actions which after the date hereof are commenced against
the Seller, or any officer, director, employee, consultant, agent or
shareholder, in their capacities as such, and which relates to the Business or
the Acquired Assets.
 
7.13.2.              Buyer acknowledges and agrees that Seller shall be entitled
to control any and all Actions up to the Closing Date, subject to consultation
with Buyer.
 
7.14.    Change of Seller Subsidiaries Trading Names.  Promptly following the
Closing, Buyer shall take, or cause to be taken, all actions, do, or cause to be
done, all things and execute, deliver or file, or cause to be executed,
delivered or filed all documents and statements,  necessary, proper or advisable
to ensure that no later than the 60th day following the Closing, all Seller
Subsidiaries and all Seller Foreign Branches shall cease to trade or otherwise
be identified by any name containing the words: "OTI" or "On Track Innovations".
 
 
40

--------------------------------------------------------------------------------

 
 
8.
CONDITIONS PRECEDENT TO CLOSING.

 
8.1.      Conditions to Obligations of Each Party.  The respective obligations
of each Party to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction of the following conditions:
 
8.1.1.                Governmental Approvals. All Approvals of, or declarations
or filings, with any Governmental Authority, the lack of which shall constitute
a violation of applicable Law, shall have been obtained or made at or prior to
the Closing Date. Such Approvals, declarations or filings shall be detailed in a
list to be prepared by the Parties' counsels until the Disclosure Schedule
Delivery Date.
 
8.1.2.                No Injunctions or Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction, or other Order (whether
temporary, preliminary or permanent) issued by any Court, or other legal
restraint or prohibition shall be in effect at or prior to the Closing Date,
which prevents the consummation of the transactions contemplated hereby on the
terms contemplated herein.
 
8.2.      Additional Conditions of Buyer.  The obligation of Buyer to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction of the following additional conditions, unless waived in writing by
Buyer:
 
8.2.1.                Closing Documents. All of the documents to be delivered by
the Seller pursuant to Section ‎4.2.1 above shall have been executed and
delivered to the Buyer at or prior to the Closing Date, which includes the
delivery of the Disclosure Schedule and all other schedules which are required
to be annexed hereto as of the Closing, the lack of which would constitute a
Major Issue.
 
8.2.2.                Required Approvals and Consents. Seller shall have
obtained all Approvals and other consents by any Person, the lack of which would
constitute a Major Issue.
 
8.2.3.                Due Diligence Review. Buyer’s Due Diligence Review
(including its review of the Seller Disclosure Schedule) shall not have revealed
any Major Issue that was not substantially remedied by Seller until the Closing.
 
8.2.4.                Agreements and Covenants. Seller shall have performed,
procured or complied with in all material respects each obligation, agreement
and covenant to be performed or complied with by it or by Seller Group under
this Agreement at or prior to the Closing Date.
 
8.3.      Additional Conditions of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction of the following additional conditions, unless waived in
writing by Seller:
 
8.3.1.                Closing Documents. All of the documents to be delivered by
the Buyer pursuant to Section ‎4.2.2 above shall have been executed and
delivered to the Seller at or prior to the Closing Date, which includes the
delivery of all schedules which are required to be annexed hereto as of the
Closing.
 
 
41

--------------------------------------------------------------------------------

 
 
8.3.2.                Agreements and Covenants. Buyer shall have performed or
complied with in all material respects each obligation, agreement and covenant
to be performed or complied with by it under this Agreement at or prior to the
Closing Date.
 
9.
BREAK-UP.

 
9.1.      Simultaneously with the execution of this Agreement: (i)  Buyer shall
execute the Buyer Promissory Note and shall deliver same to Seller; and (ii)
Seller shall execute the Seller Promissory Note and shall deliver same to the
Buyer.
 
9.2.      If, notwithstanding the fulfillment or waiver in accordance with
Section ‎8 of the Conditions Precedent, either Party (a “Refusing Party”)
refuses or otherwise fails to consummate the transactions set out herein at the
Closing for any reason then, without limiting any other right or remedy
available to the other Party (the “Closing Party”) under this Agreement or at
Law, the Refusing Party shall pay the Closing Party, as liquidated damages, a
break-up fee in the amount of US$ 2,500,000 (Two Million Five Hundred Thousand
United States Dollars) (the “Break-Up Fee”).
 
9.3.      In the event the Closing is not consummated solely as a result of the
failure of any Condition Precedent to be fulfilled (and absent the waiver of its
requirement in accordance with Section ‎8), then, upon the Drop Dead Date each
Party shall deliver to the other Party such other Party’s Promissory Note,
without liability to the other Party.
 
9.4.      In the event the Refusing Party refuses to consummate the Closing
notwithstanding the fulfillment of all of the Conditions Precedent (or waiver by
the Closing Party of any unfulfilled Condition Precedent, in the event such
Condition Precedent may be waived by the Closing Party in accordance with
Section ‎8), then from the date all such Conditions Precedents precedent are so
fulfilled or waived, the Break-Up Fee will become immediately payable by the
Refusing Party to the Closing Party and the  Closing Party shall be entitled to
draw on the Refusing Party’s Promissory Note immediately and in full.
 
9.5.      In the event the Closing fails to consummate for any reason other than
as a result of Seller being the Refusing Party, then:
 
9.5.1.                as of the Signing Date Buyer shall not, and shall procure
that its Affiliates do not, directly or indirectly compete with the Seller Group
in respect of any of the Potential Projects (other than the Potential Projects
in Zambia and Sri-Lanka), including by submitting competing bids in respect of
such Potential Projects or offer or providing competing products or services to
the customers of such Potential Projects, whether as principal or for another's
account, solely or jointly with others, or through any form of ownership in
another entity or otherwise (other than by holding less than 5% of the equity or
voting power of any publicly traded company); and
 
9.5.2.                in the event Buyer is awarded the Buffalo Project, then
50% of all gross profits (EBIT) earned by Buyer and its Affiliates and deriving
from the Buffalo Project shall be paid to Seller on a quarterly basis, without
any set-off or withholding of any kind (the “Seller Project Share”).  The
Seller Project Share owing in respect of each calendar quarter shall be paid to
Seller within 90 days following the end of such calendar quarter and shall be
accompanied by a certificate issued by the Buyer’s CEO or CFO, detailing the
gross profits derived from the Buffalo Project during the relevant calendar
quarter.  Within 10 days of the publication of the Buyer’s Annual Reports, the
Buyer shall deliver to the Seller a Buyer’s Auditor Certificate confirming the
Seller Project Share payable to Seller during the calendar year to which the
Buyer’s Annual Reports relate.  The amount payable hereunder in respect of the
last calendar quarter of each year shall be paid within 10 days of the
publication of the Buyer’s Annual Reports and shall be adjusted to reflect any
difference between the amounts actually paid to Seller during the previous
calendar quarters and the amount that should have been paid pursuant to the
Buyer’s Auditor Certificate.  Payments of the Seller Project Share shall be made
over the life of the Buffalo Project.
 
 
42

--------------------------------------------------------------------------------

 
 
9.6.      In the event the Closing fails to consummate as a result of the Seller
being the Refusing Party, then, in the event Seller is awarded the Buffalo
Project, then 50% of all gross profits (EBIT) earned by the Seller and its
Affiliates and deriving from the Buffalo Project shall be paid to Buyer on a
quarterly basis, without any set-off or withholding of any kind (the “Buyer
Project Share”).  The Buyer Project Share owing in respect of each calendar
quarter shall be paid to Buyer within 90 days following the end of such calendar
quarter and shall be accompanied by a certificate issued by the Seller’s CEO or
CFO, detailing the gross profits derived from the Buffalo Project during the
relevant calendar quarter.  Within 10 days of the publication of the Seller’s
annual audited financial statements (the “Seller’s Annual Reports”), the Seller
shall deliver to the Buyer a certificate issued by the Seller’s auditors
confirming the Buyer Project Share payable to Buyer during the year to which the
Seller Annual Reports relate (the “Seller’s Auditor Certificate”).  The amount
payable hereunder in respect of the last calendar quarter of each year shall be
paid within 10 days of the publication of the Seller’s Annual Reports and shall
be adjusted to reflect any difference between the amounts actually paid to Buyer
during the previous calendar quarters and the amount that should have been paid
pursuant to the Seller’s Auditor Certificate.  Payments of the Buyer Project
Share shall be made over the life of the Buffalo Project.
 
10.
SURVIVAL; INDEMNIFICATION.

 
10.1.    Survival of Representations and Warranties. All representations and
warranties contained in Sections ‎5 and ‎6 shall survive the Closing for a
period of 24 months following the Closing Date.  For convenience of reference,
the date upon which any representation or warranty shall terminate is referred
to herein as the “Survival Date”.
 
10.2.    Indemnification by Seller.  From and after the Closing , Seller shall
indemnify, defend and hold harmless Buyer, and each of its officers, directors,
employees, advisors, agents, parents, subsidiaries, affiliates, successors and
assigns (the “Buyer Indemnified Persons”) from and against any and all Losses
arising out of,  attributable to, occasioned by or resulting from:
 
10.2.1.              any breach or violation of the Seller’s representations,
warranties, covenants and undertakings made or given in this Agreement;
 
 
43

--------------------------------------------------------------------------------

 
 
10.2.2.              any Claims or Actions resulting from or relating to any
Excluded Liabilities (including, without limitation, the conduct and operation
of the Business and the ownership of the Acquired Assets prior to the Signing
Date).
 
10.3.   Indemnification by Buyer.  From and after the Closing, Buyer shall
indemnify, protect, defend and hold harmless Seller, and each of its officers,
directors, employees, advisors, agents, parents, subsidiaries, affiliates,
successors and assigns (the “Seller Indemnified Persons”) from and against any
and all Losses arising out of, attributable to, occasioned by or resulting from:
 
10.3.1.              any breach or violation of the Buyer’s representations,
warranties, covenants and undertakings made or given in this Agreement;
 
10.3.2.              any Claims or Actions resulting from or relating to any
Acquired Assets or Assumed Liabilities from and after the Signing Date; or
 
10.3.3.              in connection with or resulting directly or indirectly from
any action carried out by the Seller on the Buyer's behalf or otherwise pursuant
to Section ‎2.9.2.
 
10.4.    Limitations on Indemnification.
 
10.4.1.              To the extent that any circumstance giving rise to
indemnification under this Section ‎10 is reasonably capable of being remedied
by the Indemnifying Person (as defined below), the Indemnified Person (as
defined below) shall afford the Indemnifying Person such opportunity as is
reasonable to remedy such circumstance.
 
10.4.2.              No indemnification shall be payable to any Buyer
Indemnified Person under Section ‎10.2.1 or to any Seller Indemnified Person
under Section ‎10.3.1, until the aggregate amount of all Losses incurred by all
Buyer Indemnified Persons or all Seller Indemnified Persons, as the case may be,
exceeds US$300,000 (Three Hundred Thousand United States Dollars), whereupon
Buyer Indemnified Persons or Seller Indemnified Persons, as the case may be,
shall be entitled to receive the full amount of all Losses (i.e., including the
first US$300,000 (Three Hundred Thousand United States Dollars) of such Losses);
 
10.4.3.              The maximum aggregate liability of Seller pursuant to
Section ‎10.2.1 and of Buyer pursuant to ‎10.3.1 shall be the equal to
$5,250,000 (Five Million Two Hundred Fifty Thousand United States Dollars) (the
“Maximum Indemnification Amount”), except for claims arising from fraud or
willful misrepresentation, to which the Maximum Indemnification Amount shall not
apply;
 
10.4.4.              Anything herein to the contrary notwithstanding, Buyer
shall not be entitled to recover any indirect, consequential, special,
exemplary, punitive or similar damages, except to the extent that such damages
are awarded to a third party in a Third Party Claim (as defined below);
 
10.4.5.              No claims for indemnification against any Indemnifying
Person (as such term is defined below) under this Section ‎10, may be made
following the expiration of the Survival Date, with the exception only of claims
based on fraud or willful misrepresentation, which shall survive for the period
of their statutory limitation.
 
 
44

--------------------------------------------------------------------------------

 
 
10.4.6.              As security for the indemnity provided by Seller for in
Section ‎10.2.1 above only, at the Closing, the Buyer shall deposit a portion of
the cash amount of the Purchase Price payable at the Closing with the Escrow
Agent  as detailed below (the "Escrow Amount"), to be governed by the terms set
forth in the Escrow Agreement.  The Escrow Amount shall be deposited into an
interest bearing account and interest earned thereon will be held and
distributed in accordance with the Escrow Agreement.  The Escrow Amount to be
deposited shall equal the result of the following calculation: (i) $3,500,000
minus (ii) any amount of the Purchase Price that is subject to the Earn-Out
Mechanism as at the Closing, such that if at least US$ 3,500,000 of the Purchase
Price is subject to the Earn-Out Mechanism as at the Closing, then no amount
shall be deposited with the Escrow Agent.  Subject to the terms of the Escrow
Agreement, the Escrow Amount shall be held by the Escrow Agent for a period of
12 months, immediately following which the full amount of the Escrow Amount held
at such time by the Escrow Agent shall be released and transferred by the Escrow
Agent to the Seller.
 
10.5.    Indemnification Process.
 
10.5.1.              Any Buyer Indemnified Person or Seller Indemnified Person
seeking indemnification under this Section  ‎10 (an “Indemnified Person”) shall
give each party from whom indemnification is being sought (each, an
“Indemnifying Person”) prompt notice of any matter (a “Notice of Claim”) which
such Indemnified Person has determined has given rise to or could give rise to a
right of indemnification under this Agreement, stating the amount of the Losses,
if known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises as promptly as practicable after becoming aware of such
matter; provided, however, that the failure to so provide such Notice of Claim
will not relieve the Indemnifying Person(s) from any Liability which they may
have under this Agreement or otherwise (unless and only to the extent that such
failure results in the loss or compromise in any material respect of any
material rights or defenses of the Indemnifying Person(s) and the Indemnifying
Person(s) was not otherwise aware of such action or claim).
 
10.5.2.              The Liabilities of an Indemnifying Person under this
Section ‎10 with respect to Losses arising from Claims of any third party which
are subject to the indemnification provided for in this Section ‎10 (“Third
Party Claims”) shall be governed by the following additional terms and
conditions:
 
(a)               Upon delivery of a Notice of Claim that relates to a Third
Party Claim, the Indemnified Person shall also deliver to the Indemnifying
Person copies of all relevant documentation with respect to such Third Party
Claim, including, without limitation, any summons, complaint or other pleading
that may have been served, any written demand or any other document or
instrument.
 
(b)               The Indemnifying Person shall have the right to defend against
the Third Party Claim on its own, with counsel reasonably satisfactory to the
Indemnified Persons, subject to (i) the right of the Indemnified Persons to
participate (at its own expense and with counsel of its own choice) in the
defense of such Third Party Claim, and subject to (ii) the Indemnifying Person's
written acknowledgement that it is obligated to provide indemnification to the
Indemnified Persons with respect to such Third Party Claim.  The Indemnifying
Person, on the one hand, and the Indemnified Persons, on the other hand, shall
make available to each other and their counsel and accountants all books and
records and information relating to any Third Party Claims, keep each other
apprised as to the details and progress of all proceedings relating thereto, and
render to each other such assistance as may be reasonably required to ensure the
proper and adequate defense of any and all Third Party Claims.
 
 
45

--------------------------------------------------------------------------------

 
 
(c)               No Third Party Claim shall be settled or compromised by the
Indemnified Persons, and no Indemnified Person shall admit any Liability under
any Third Party Claim, without the written consent of the Indemnifying Person.
Any settlement or compromise made in violation of the foregoing sentence shall
relieve the Indemnifying Person from its indemnification obligations in respect
of such Third Party Claim.
 
10.6.    The provisions of this Section ‎10 constitute the Parties' exclusive
rights and remedies arising from or related to any breach or violation of this
Agreement.
 
11.
TERMINATION.

 
11.1.    Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to Closing Date:
 
11.1.1.              By either Buyer or Seller, by means of written notice to
the other, if:
 
(a)               the Closing Date shall not have occurred within 120 days of
the Signing Date (the “Drop Dead Date”); provided, however, that the right to
terminate this Agreement under this Section ‎11.1.1 shall not be available to
any party whose failure to fulfill any material obligation under this Agreement
was  the cause of, or resulted in, the failure of the Closing to occur on or
before such date;
 
(b)               a competent Court or Governmental Authority shall have issued
an Order or taken any other action, in each case, which has become final and
non-appealable and which restrains, enjoins or otherwise prohibits the Closing;
or
 
(c)               such party (the “Non-Breaching Party”) is not in breach of any
of its obligations, agreements or covenants under this Agreement, and if the
other party (the “Breaching Party”) shall have or failed to perform in any
material respect any of its covenants or other agreements contained in this
Agreement, and (A) is incapable of being cured; or (B) if capable of being
cured, is not cured prior to the earlier of: (x) the Business Day prior to the
Drop Dead Date, or (y) the date that is thirty (30) days from the date that the
Breaching Party is notified of such breach.
 
11.1.2.              By Buyer if it reveals a Major Issue that cannot be
remedied by the Seller prior to the Drop Dead Date, provided that Buyer notified
Seller in writing of the existence of Major Issue promptly upon becoming aware
of it.
 
11.2.    No Other Termination. The parties agree that, except as otherwise set
forth in Section ‎11.1, this Agreement may not be otherwise terminated.
 
 
46

--------------------------------------------------------------------------------

 
 
11.3.    Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Section ‎11, this Agreement and any of the
applicable Transaction Documents (other than this Section ‎11.3, and Sections
‎9.5, ‎9.6, ‎12 and ‎14, which shall survive such termination) will forthwith
become void, and there will be no Liability on the part of Buyer or Seller or
any of their respective officers or directors to the other and all rights and
obligations of any party hereto will cease.  Notwithstanding the immediately
preceding sentence, in the event this Agreement is so terminated in
circumstances where the Party receiving a notice of termination has failed to
fulfill any material obligation under this Agreement or has otherwise been the
cause of the failure of the Closing to occur on or before Closing Date, then
such termination will be without prejudice to any rights or remedies available
to the terminating Party under this Agreement or at Law.
 
12.
NON COMPETE

 
12.1.    Subject to the consummation of the Closing, Seller agrees that for a
period commencing at the Closing Date and ending on the fifth (5th) anniversary
thereof it shall not engage, either directly or indirectly, whether in Israel or
outside of Israel, as principal or for another's account, solely or jointly with
others, or through any form of ownership in another entity or otherwise (other
than by holding less than 5% of the equity or voting power of any publicly
traded company), in any business that operates in the field of the Business or
otherwise competes with the Business.
 
12.2.    As of the Signing Date, in any event where Seller is approached by any
Person including customers, suppliers and distributors in connection with the
Business, Seller shall promptly advise Buyer of such approach in writing and
shall refer such Person to Buyer.
 
13.
CONFIDENTIALITY

 
Subject to any obligation to comply with: (i) any Law; (ii) any rule or
regulation of any Governmental Authority or securities exchange; or (iii) any
subpoena or other legal process to make information available to the Persons
entitled thereto, whether or not the transactions contemplated herein shall be
concluded, this Agreement, its Exhibits, Schedules, the Transaction Documents
shall be kept in confidence by each party, and each party shall cause its
directors, officers, employees, representatives, agents and attorneys to hold
such information confidential. Such confidentiality shall be maintained to the
same degree as such party maintains its own confidential information (but in no
event less than reasonable care) and shall be maintained until such time, if
any, as any such data or information either is, or becomes, published or a
matter of public knowledge (other than as a result of a breach of this
Agreement).  This provision shall survive any termination of this Agreement.
 
14.
MISCELLANEOUS.

 
14.1.    Actions Regarding Non-Compete. In the event that any of the non-compete
or non-solicitation undertakings in this Agreement (each, a "Non-Compete
Undertaking") is deemed a restrictive arrangement by the Restrictive Practices
Authority or otherwise under applicable Israeli Law, the Parties agree to
cooperate in seeking the approval or exemption from the Restrictive Practices
Authority or any other relevant Court or Regulatory Authority in respect of such
Non-Compete Undertaking, provided, however that in the event that such approval
or exemption is not received, then the period of the Non-Compete Undertaking
shall be deemed to be reduced to a period of four (4) years following the
Closing Date.
 
 
47

--------------------------------------------------------------------------------

 
 
14.2.    Expenses. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby including, without
limitation, legal and accounting fees and any, fees, costs and expenses borne in
connection with any due diligence investigations carried out with respect to the
transactions contemplated hereby, including the Due Diligence Review
(“Transaction Expenses”), shall be borne and paid by the Party incurring such
Transaction Expenses, whether or not the Closing occurs.
 
14.3.    Amendment.  This Agreement may be amended only by an instrument in
writing signed by duly authorized representatives of Buyer and Seller.
 
14.4.    Entire Agreement.  This Agreement, together with its Schedules,
Exhibits, the Transaction Documents, and all other ancillary agreements,
documents and instruments to be delivered in connection herewith, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements, either oral or written, including, without
limitation, that certain Letter of Intent entered into by the Parties on July
18, 2013, which is hereby terminated and of no further force or effect. Without
limiting the generality of foregoing and notwithstanding anything in this
Agreement to the contrary, no Party is making any representation or warranty
whatsoever, oral or written, express or implied, in connection with the
transactions contemplated by this Agreement and the Transaction Documents other
than those set forth in this Agreement or in the Transaction Documents and no
Party is relying on any statement, representation or warranty, oral or written,
express or implied, made by any other Party except for the representations and
warranties set forth in this Agreement or in the Transaction Documents.
 
14.5.    Third Party Beneficiaries.  Nothing express or implied in this
Agreement is intended to confer, nor shall anything herein confer, upon any
Person other than the Parties and the respective successors or assigns of the
parties, any rights, remedies, or Liabilities whatsoever, except to the extent
that such third person is an Indemnified Person in respect of the
indemnification provided in accordance with Section ‎10 of this Agreement.
 
14.6.    Seller Disclosure Schedule. Nothing in Seller Disclosure Schedule
constitutes an admission of any liability or obligation of Seller or the Seller
Group to any third party, nor an admission against Seller’s or the Seller
Group's interest to any third party. Seller Disclosure Schedule contains
information, descriptions and disclosures regarding Seller only, all of which
constitutes confidential information of Seller.
 
14.7.    Assignment.  No Party hereto shall assign or otherwise transfer this
Agreement or any of its rights hereunder, or delegate any of its obligations
hereunder, without the prior written consent of the other Party hereto.
 
14.8.    Governing Law; Jurisdiction.  This Agreement shall be governed by the
laws of the State Israel without giving effect to any choice of law or conflict
of law provision or rule that would cause application of the laws of any
jurisdiction other than the State of Israel.  The parties hereby stipulate that
any action or other legal proceeding arising under or in connection with this
Agreement shall be commenced and prosecuted in its entirety exclusively in the
competent courts located in Tel-Aviv or the Merkaz Districts, Israel, each party
hereby submitting to the exclusive jurisdiction thereof.
 
 
48

--------------------------------------------------------------------------------

 
 
14.9.    Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
14.10.  Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by registered mail, return receipt requested, or by facsimile, with
confirmation as provided above addressed as follows:
 
If to Buyer:                                           SuperCom Ltd.
The Nolton House_
14 Shenkar Street, Herzeliya
Attention:  Chief Executive Officer
Facsimile: 09-889 0820
Email:arie@supercom.com
 
With a copy to:                                   S. Friedman & Co., Advocates
5th Floor
Amot Investment Tower
2 Weitzman Street
Tel Aviv, Israel
Attention:  Sarit Molcho and Arnon Mainfeld
Facsimile: 03-6931830
Email: saritm@friedman.co.il; arnonm@friedman.co.il


 
If to Seller:                                          On Track Innovations Ltd.
Z.H.R Industrial Zone
Rosh Pina, Israel
Attention:  Chief Executive Officer
Facsimile: 04-693 8887
Email: ofer@otiglobal.com
 
 
49

--------------------------------------------------------------------------------

 
 
With a copy to:                                    Sharon Raviv & Co., Law
Offices
Floor 13
11 Menachem Begin Street
Ramat Gan, Israel
Attention:  Sharon Raviv, Adv.
Facsimile: 03-6161500
Email: sharon@ravivlaw.com
 
or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  All such
notices or communications shall be deemed to be received (a) in the case of
personal delivery, on the date of such delivery, (b) in the case of facsimile
transmission, upon confirmed receipt, and (c) in the case of registered mailing,
on the fifth working day following the date on which the piece of mail
containing such communication was posted.
 
14.11.  Representation by Counsel.  Each Party hereto acknowledges that it has
been advised by legal and any other counsel retained by such party in its sole
discretion.  Each Party acknowledges that such Party has had a full opportunity
to review this Agreement and the Transaction Documents and all related exhibits,
schedules and ancillary agreements and to negotiate any and all such documents
in its sole discretion, without any undue influence by any other party hereto or
any third party.
 
14.12.  Construction.  The Parties have participated jointly in the negotiations
and drafting of this Agreement and in the event of any ambiguity or question of
intent or interpretation, no presumption or burden of proof shall arise favoring
or disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
14.13.  Waivers.  No waiver by any Party, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of the
other Party’s rights under such provisions at any other time or a waiver of the
other Party’s rights under any other provision of this Agreement.  No failure by
any party to take any action against any breach of this Agreement or default by
another party shall constitute a waiver of the former party’s right to enforce
any provision of this Agreement or to take action against such breach or default
or any subsequent breach or default by the other party.  To be effective any
waiver must be in writing and signed by the waiving party.
 
14.14.  Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of all parties,
but all of which counterparts when taken together will constitute one and the
same agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
50

--------------------------------------------------------------------------------

 
 
[Signature Page to an Asset Purchase Agreement dated August 14, 2013]
 
NOW THEREFORE, the parties hereto have executed, or caused this Asset Purchase
Agreement to be executed by their duly authorized representatives, as of the
date first written above.
 

 
ON TRACK INNOVATIONS LTD:
 
By: /s/ Ofer Tziperman,  Shay Tomer
 
Title: CEO / CFO
 
SUPERCOM LTD:
 
By: /s/ Arie Trabelsi, Doron Ilan
 
Title: CEO / CFO

 
51

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 